Exhibit 10.1

 

 

CREDIT AND SECURITY AGREEMENT

 

BY AND BETWEEN

 

 

GARDENBURGER, INC.

 

 

AND

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Acting through its WELLS FARGO BUSINESS CREDIT operating division

 

 

November 22, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

DEFINITIONS

 

Section 1.1

 

Definitions

 

 

 

 

 

ARTICLE II.

AMOUNT AND TERMS OF THE CREDIT FACILITY

 

Section 2.1

 

Revolving Advances

 

Section 2.2

 

Procedures for Requesting Advances

 

Section 2.3

 

LIBOR Advances

 

Section 2.4

 

Letters of Credit

 

Section 2.5

 

Special Account

 

Section 2.6

 

Term Advance

 

Section 2.7

 

Payment of Term Note

 

Section 2.8

 

Interest; Minimum Interest Charge; Default Interest Rate; Application of
Payments; Participations; Usury

 

Section 2.9

 

Fees

 

Section 2.10

 

Time for Interest Payments; Payment on Non-Business Days; Computation of
Interest and Fees

 

Section 2.11

 

Lockbox and Collateral Account; Sweep of Funds

 

Section 2.12

 

Voluntary Prepayment; Reduction of the Maximum Line Amount; Termination of the
Credit Facility by the Borrower

 

Section 2.13

 

Mandatory Prepayment

 

Section 2.14

 

Revolving Advances to Pay Obligations

 

Section 2.15

 

Use of Proceeds

 

Section 2.16

 

Liability Records

 

 

 

 

 

ARTICLE III.

SECURITY INTEREST; OCCUPANCY; SETOFF

 

Section 3.1

 

Grant of Security Interest.

 

Section 3.2

 

Notification of Account Debtors and Other Obligors

 

Section 3.3

 

Assignment of Insurance

 

Section 3.4

 

Occupancy

 

Section 3.5

 

License

 

Section 3.6

 

Financing Statement

 

Section 3.7

 

Setoff

 

Section 3.8

 

Collateral

 

 

 

 

 

ARTICLE IV.

CONDITIONS OF LENDING

 

 

i

--------------------------------------------------------------------------------


 

Section 4.1

 

Conditions Precedent to the Initial Advances and Letters of Credit

 

Section 4.2 [a05-20984_1ex10d1.htm#Section4_2ConditionsPrecedentToAl_150130]

 

Conditions Precedent to All Advances and Letters of Credit
[a05-20984_1ex10d1.htm#Section4_2ConditionsPrecedentToAl_150130]

 

 

 

 

 

ARTICLE V. [a05-20984_1ex10d1.htm#Articlev_132300]

REPRESENTATIONS AND WARRANTIES [a05-20984_1ex10d1.htm#Articlev_132300]

 

Section 5.1 [a05-20984_1ex10d1.htm#Section5__132303]

 

Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number [a05-20984_1ex10d1.htm#Section5__132303]

 

Section 5.2 [a05-20984_1ex10d1.htm#Section5_2_132412]

 

Capitalization [a05-20984_1ex10d1.htm#Section5_2_132412]

 

Section 5.3 [a05-20984_1ex10d1.htm#Section5_3_132420]

 

Authorization of Borrowing; No Conflict as to Law or Agreements
[a05-20984_1ex10d1.htm#Section5_3_132420]

 

Section 5.4 [a05-20984_1ex10d1.htm#Section5_4_132425]

 

Legal Agreements [a05-20984_1ex10d1.htm#Section5_4_132425]

 

Section 5.5 [a05-20984_1ex10d1.htm#Section5_5_132426]

 

Subsidiaries [a05-20984_1ex10d1.htm#Section5_5_132426]

 

Section 5.6 [a05-20984_1ex10d1.htm#Section5_6_132428]

 

Financial Condition; No Adverse Change [a05-20984_1ex10d1.htm#Section5_6_132428]

 

Section 5.7 [a05-20984_1ex10d1.htm#Section5_7_132430]

 

Litigation [a05-20984_1ex10d1.htm#Section5_7_132430]

 

Section 5.8 [a05-20984_1ex10d1.htm#Section5_8_132433]

 

Regulation U [a05-20984_1ex10d1.htm#Section5_8_132433]

 

Section 5.9 [a05-20984_1ex10d1.htm#Section5_9_132434]

 

Taxes [a05-20984_1ex10d1.htm#Section5_9_132434]

 

Section 5.10 [a05-20984_1ex10d1.htm#Section5_10_132436]

 

Titles and Liens [a05-20984_1ex10d1.htm#Section5_10_132436]

 

Section 5.11 [a05-20984_1ex10d1.htm#Section5_11_132438]

 

Intellectual Property Rights [a05-20984_1ex10d1.htm#Section5_11_132438]

 

Section 5.12 [a05-20984_1ex10d1.htm#Section5_12_132441]

 

Plans [a05-20984_1ex10d1.htm#Section5_12_132441]

 

Section 5.13 [a05-20984_1ex10d1.htm#Section5_13_132445]

 

Default [a05-20984_1ex10d1.htm#Section5_13_132445]

 

Section 5.14 [a05-20984_1ex10d1.htm#Section5_14_132443]

 

Environmental Matters [a05-20984_1ex10d1.htm#Section5_14_132443]

 

Section 5.15 [a05-20984_1ex10d1.htm#Section5_15_132450]

 

Submissions to Lender [a05-20984_1ex10d1.htm#Section5_15_132450]

 

Section 5.16 [a05-20984_1ex10d1.htm#Section5_16_132451]

 

Financing Statements [a05-20984_1ex10d1.htm#Section5_16_132451]

 

Section 5.17 [a05-20984_1ex10d1.htm#Section5_17_132448]

 

Rights to Payment [a05-20984_1ex10d1.htm#Section5_17_132448]

 

Section 5.18 [a05-20984_1ex10d1.htm#Section5_18_132456]

 

Bankruptcy Case [a05-20984_1ex10d1.htm#Section5_18_132456]

 

 

 

 

 

ARTICLE VI. [a05-20984_1ex10d1.htm#Articlevi__132501]

COVENANTS [a05-20984_1ex10d1.htm#Articlevi__132501]

 

Section 6.1 [a05-20984_1ex10d1.htm#Section6_1_132459]

 

Reporting Requirements [a05-20984_1ex10d1.htm#Section6_1_132459]

 

Section 6.2 [a05-20984_1ex10d1.htm#Section6_2_132516]

 

Financial Covenants [a05-20984_1ex10d1.htm#Section6_2_132516]

 

Section 6.3 [a05-20984_1ex10d1.htm#Section6_3_132509]

 

Permitted Liens; Financing Statements [a05-20984_1ex10d1.htm#Section6_3_132509]

 

Section 6.4 [a05-20984_1ex10d1.htm#Section6_4_132523]

 

Indebtedness [a05-20984_1ex10d1.htm#Section6_4_132523]

 

Section 6.5 [a05-20984_1ex10d1.htm#Section6_5_132526]

 

Guaranties [a05-20984_1ex10d1.htm#Section6_5_132526]

 

Section 6.6 [a05-20984_1ex10d1.htm#Section6_6_132528]

 

Investments and Subsidiaries [a05-20984_1ex10d1.htm#Section6_6_132528]

 

 

ii

--------------------------------------------------------------------------------


 

Section 6.7 [a05-20984_1ex10d1.htm#Section6_7_132530]

 

Dividends and Distributions [a05-20984_1ex10d1.htm#Section6_7_132530]

 

Section 6.8 [a05-20984_1ex10d1.htm#Section6_8_132532]

 

Salaries [a05-20984_1ex10d1.htm#Section6_8_132532]

 

Section 6.9 [a05-20984_1ex10d1.htm#Section6_9_132533]

 

Books and Records; Collateral Examination, Inspection and Appraisals
[a05-20984_1ex10d1.htm#Section6_9_132533]

 

Section 6.10 [a05-20984_1ex10d1.htm#Section6_10AccountVerification__132535]

 

Account Verification
[a05-20984_1ex10d1.htm#Section6_10AccountVerification__132535]

 

Section 6.11 [a05-20984_1ex10d1.htm#Section6_11_132539]

 

Compliance with Laws [a05-20984_1ex10d1.htm#Section6_11_132539]

 

Section 6.12 [a05-20984_1ex10d1.htm#Section6_12_132541]

 

Payment of Taxes and Other Claims [a05-20984_1ex10d1.htm#Section6_12_132541]

 

Section 6.13 [a05-20984_1ex10d1.htm#Section6_13_132542]

 

Maintenance of Properties [a05-20984_1ex10d1.htm#Section6_13_132542]

 

Section 6.14 [a05-20984_1ex10d1.htm#Section6_14_132545]

 

Insurance [a05-20984_1ex10d1.htm#Section6_14_132545]

 

Section 6.15 [a05-20984_1ex10d1.htm#Section6_15_132548]

 

Preservation of Existence [a05-20984_1ex10d1.htm#Section6_15_132548]

 

Section 6.16 [a05-20984_1ex10d1.htm#Section6_16_132549]

 

Delivery of Instruments, etc [a05-20984_1ex10d1.htm#Section6_16_132549]

 

Section 6.17 [a05-20984_1ex10d1.htm#Section6_17_132551]

 

Sale or Transfer of Assets; Suspension of Business Operations
[a05-20984_1ex10d1.htm#Section6_17_132551]

 

Section 6.18 [a05-20984_1ex10d1.htm#Section6_18_132553]

 

Consolidation and Merger; Asset Acquisitions
[a05-20984_1ex10d1.htm#Section6_18_132553]

 

Section 6.19 [a05-20984_1ex10d1.htm#Section6_19_132555]

 

Sale and Leaseback [a05-20984_1ex10d1.htm#Section6_19_132555]

 

Section 6.20 [a05-20984_1ex10d1.htm#Section6_20_132557]

 

Restrictions on Nature of Business [a05-20984_1ex10d1.htm#Section6_20_132557]

 

Section 6.21 [a05-20984_1ex10d1.htm#Section6_21Accounting_TheBorrower_132601]

 

Accounting [a05-20984_1ex10d1.htm#Section6_21Accounting_TheBorrower_132601]

 

Section 6.22 [a05-20984_1ex10d1.htm#Section6_22DiscountsEtc_AfterTheO_132603]

 

Discounts, etc [a05-20984_1ex10d1.htm#Section6_22DiscountsEtc_AfterTheO_132603]

 

Section 6.23 [a05-20984_1ex10d1.htm#Section6_23Plans_UnlessDisclosedT_132603]

 

Plans [a05-20984_1ex10d1.htm#Section6_23Plans_UnlessDisclosedT_132603]

 

Section 6.24 [a05-20984_1ex10d1.htm#Section6_24PlaceOfBusinessName_Th_132604]

 

Place of Business; Name
[a05-20984_1ex10d1.htm#Section6_24PlaceOfBusinessName_Th_132604]

 

Section 6.25 [a05-20984_1ex10d1.htm#Section6_25ConstituentDocumentsSC_132605]

 

Constituent Documents; S Corporation Status
[a05-20984_1ex10d1.htm#Section6_25ConstituentDocumentsSC_132605]

 

Section 6.26 [a05-20984_1ex10d1.htm#Section6_26PerformanceByTheLender_132606]

 

Performance by the Lender
[a05-20984_1ex10d1.htm#Section6_26PerformanceByTheLender_132606]

 

Section 6.27 [a05-20984_1ex10d1.htm#Section6_27_132630]

 

Information for Exit Financing [a05-20984_1ex10d1.htm#Section6_27_132630]

 

 

 

 

 

ARTICLE VII. [a05-20984_1ex10d1.htm#Articlevii__132652]

EVENTS OF DEFAULT, RIGHTS AND REMEDIES
[a05-20984_1ex10d1.htm#Articlevii__132652]

 

Section 7.1 [a05-20984_1ex10d1.htm#Section7__132655]

 

Events of Default [a05-20984_1ex10d1.htm#Section7__132655]

 

Section 7.2 [a05-20984_1ex10d1.htm#Section7_2_132701]

 

Rights and Remedies [a05-20984_1ex10d1.htm#Section7_2_132701]

 

Section 7.3 [a05-20984_1ex10d1.htm#Section7_3_132704]

 

Certain Notices [a05-20984_1ex10d1.htm#Section7_3_132704]

 

 

 

 

 

ARTICLE VIII. [a05-20984_1ex10d1.htm#Articleviii__132706]

MISCELLANEOUS [a05-20984_1ex10d1.htm#Articleviii__132706]

 

Section 8.1 [a05-20984_1ex10d1.htm#Section8_1NoWaiverCumulativeRemed_132708]

 

No Waiver; Cumulative Remedies; Compliance with Laws
[a05-20984_1ex10d1.htm#Section8_1NoWaiverCumulativeRemed_132708]

 

Section 8.2 [a05-20984_1ex10d1.htm#Section8_2AmendmentsEtc_NoAmendme_132709]

 

Amendments, Etc [a05-20984_1ex10d1.htm#Section8_2AmendmentsEtc_NoAmendme_132709]

 

Section 8.3 [a05-20984_1ex10d1.htm#Section8_3NoticesCommunicationOfC_132710]

 

Notices; Communication of Confidential Information; Requests for Accounting
[a05-20984_1ex10d1.htm#Section8_3NoticesCommunicationOfC_132710]

 

Section 8.4 [a05-20984_1ex10d1.htm#Section8_4FurtherDocuments_TheBor_132713]

 

Further Documents
[a05-20984_1ex10d1.htm#Section8_4FurtherDocuments_TheBor_132713]

 

 

iii

--------------------------------------------------------------------------------


 

Section 8.5 [a05-20984_1ex10d1.htm#Section8_5CostsAndExpenses_TheBor_132715]

 

Costs and Expenses
[a05-20984_1ex10d1.htm#Section8_5CostsAndExpenses_TheBor_132715]

 

Section 8.6 [a05-20984_1ex10d1.htm#Section8_6Indemnity_InAdditionToT_132715]

 

Indemnity [a05-20984_1ex10d1.htm#Section8_6Indemnity_InAdditionToT_132715]

 

Section 8.7 [a05-20984_1ex10d1.htm#Section8_7Participants_TheLenderA_132718]

 

Participants [a05-20984_1ex10d1.htm#Section8_7Participants_TheLenderA_132718]

 

Section 8.8 [a05-20984_1ex10d1.htm#Section8_8ExecutionInCounterparts_132720]

 

Execution in Counterparts; Telefacsimile Execution
[a05-20984_1ex10d1.htm#Section8_8ExecutionInCounterparts_132720]

 

Section 8.9 [a05-20984_1ex10d1.htm#Section8_9RetentionOfBorrowersRec_132724]

 

Retention of Borrower’s Records
[a05-20984_1ex10d1.htm#Section8_9RetentionOfBorrowersRec_132724]

 

Section 8.10 [a05-20984_1ex10d1.htm#Section8_10BindingEffectAssignmen_132722]

 

Binding Effect; Assignment; Complete Agreement; Sharing Information
[a05-20984_1ex10d1.htm#Section8_10BindingEffectAssignmen_132722]

 

Section 8.11 [a05-20984_1ex10d1.htm#Section8_11SeverabilityOfProvisio_132726]

 

Severability of Provisions
[a05-20984_1ex10d1.htm#Section8_11SeverabilityOfProvisio_132726]

 

Section 8.12 [a05-20984_1ex10d1.htm#Section8_12Headings_ArticleSectio_132727]

 

Headings [a05-20984_1ex10d1.htm#Section8_12Headings_ArticleSectio_132727]

 

Section 8.13 [a05-20984_1ex10d1.htm#Section8_13GoverningLawJurisdicti_132727]

 

Governing Law; Jurisdiction, Venue
[a05-20984_1ex10d1.htm#Section8_13GoverningLawJurisdicti_132727]

 

Section 8.14 [a05-20984_1ex10d1.htm#Section8_14ExitFinancing_TheLende_132728]

 

Exit Financing [a05-20984_1ex10d1.htm#Section8_14ExitFinancing_TheLende_132728]

 

Section 8.15 [a05-20984_1ex10d1.htm#Section8_15Arbitration__132731]

 

Arbitration [a05-20984_1ex10d1.htm#Section8_15Arbitration__132731]

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

Dated as of November 22, 2005

 

GARDENBURGER, INC., an Oregon corporation (the “Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION acting through its WELLS FARGO BUSINESS CREDIT
operating division (together with its successors and assigns, the “Lender”)
hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.1                                      Definitions.  Except as
otherwise expressly provided in this Agreement, the following terms shall have
the meanings given them in this Section:

 

“Accounts” shall have the meaning given it under the UCC.

 

“Accounts Advance Rate” means up to eighty-five percent (85%), or such lesser
rate as the Lender in its sole discretion may deem appropriate from time to
time.

 

“Advance” means a Revolving Advance or a Term Advance.

 

“Affiliate” or “Affiliates” means any Person controlled by, controlling or under
common control with the Borrower, including any Subsidiary of the Borrower.  For
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” means this Credit and Security Agreement.

 

“Annex Convertible Senior Subordinated Note” means the Convertible Senior
Subordinated Note, as amended and restated, currently held by Annex Holdings I
LP.

 

“Approved Plan of Reorganization” means a plan of reorganization that is
acceptable to the Lender in its sole discretion, given all material changes in
the Borrower’s operations and providing for Exit Financing by the Lender, which
plan of reorganization is confirmed by the Bankruptcy Court within six months
after the Funding Date.

 

“Availability” means the amount, if any, by which the Borrowing Base exceeds the
sum of (i) the outstanding principal balance of the Revolving Note and (ii) the
L/C Amount.

 

“Availability Reserve” means a reserve in the amount of $500,000.

 

“Bankruptcy Case” means the chapter 11 bankruptcy case in which the Borrower is
a debtor and debtor-in-possession, pending before the United States Bankruptcy
Court for the Central District of California, bearing case number 05-19539-JB.

 

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11 United States Code and the Federal Rules of
Bankruptcy Procedure, as amended from time to time.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Central
District of California, in which the Borrower’s Bankruptcy Case is pending.

 

“Borrowing Base” means at any time the lesser of:

 

(a)                                  The Maximum Line Amount; or

 

(b)                                 Subject to change from time to time in the
Lender’s sole discretion, the sum of:

 

(i)                                     The product of the Accounts Advance Rate
times Eligible Accounts, plus

 

(ii)                                  The lesser of (A) the lesser of (1) the
sum of (x) the product of the Inventory Advance Rate applicable to raw materials
times Eligible Inventory constituting raw materials plus (y) the product of the
Inventory Advance Rate applicable to finished goods times Eligible Inventory
constituting finished goods or (2) 85% of the Net Orderly Liquidation Value of
Eligible Inventory or (B) $4,500,000, less

 

(iii)                               All Reserves, less

 

(iv)                              Obligations that the Borrower owes to the
Lender that have not yet been advanced on the Revolving Note, and the dollar
amount that the Lender in its reasonable discretion then determines to be a
reasonable determination of the Borrower’s credit exposure with respect to Wells
Fargo Bank Affiliate Obligations.

 

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business and, if such day relates to a LIBOR Advance, a day on which
dealings are carried on in the London interbank eurodollar market.

 

“Capital Expenditures” means for a period, any expenditure of money during such
period for the purchase or construction of assets, or for improvements or
additions thereto, which are capitalized on the Borrower’s balance sheet.

 

“Change of Control” means that either Scott C. Wallace, James W. Linford or
Richard D. Werblin shall cease to actively manage the Borrower’s day-to-day
business activities.

 

“Collateral” means all of the Borrower’s Accounts, chattel paper and electronic
chattel paper, commercial tort claims, deposit accounts, documents, Equipment,
General Intangibles (including payment intangibles), goods, instruments,
Inventory, Investment Property, letter-of-credit rights, letters of credit,
software, supporting obligations, and all sums on deposit in any Collateral
Account, and any items in any Lockbox; together with (i) all substitutions and
replacements for and products of any of the foregoing; (ii) in the case of all
goods, all accessions; (iii) all accessories, attachments, parts, equipment and
repairs now or hereafter attached or affixed to or used in connection with any
goods; (iv) all warehouse receipts, bills of lading and other documents of title
now or hereafter covering such goods; (v) all collateral subject to the Lien of
any Security Document; (vi) any money, or other assets of the Borrower that now
or

 

2

--------------------------------------------------------------------------------


 

hereafter come into the possession, custody, or control of the Lender; (vii) all
sums on deposit in the Special Account; (viii) proceeds of any and all of the
foregoing; (ix) books and records of the Borrower, including all mail or
electronic mail addressed to the Borrower and all rights of access to such
books, records and information, and all property in which such books, records
and information are stored, recorded and maintained; (x) all liens, guaranties,
rights, remedies and privileges pertaining to any of the foregoing ((i) through
(ix), including the right of stoppage in transit; and (xi) all of the foregoing,
whether now owned or existing or hereafter acquired or arising or in which the
Borrower now has or hereafter acquires any rights.

 

“Collateral Account” means the “Lender Account” as defined in the Wholesale
Lockbox and Collection Account Agreement.

 

“Commercial Letter of Credit Agreement” means an agreement governing the
issuance of documentary letters of credit by the Lender entered into between the
Borrower as applicants and the Lender as issuer.

 

“Commitment” means the Lender’s commitment to make Advances to, and to issue
Letters of Credit for the account of, the Borrower.

 

“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

 

“Credit Facility” means the credit facility under which Revolving Advances and
Letters of Credit may be made available to the Borrower by the Lender under
Article II.

 

“Cut-off Time” means 10:00 a.m. Pasadena, California time; provided, however,
with respect to December 24th, December 31st (if such dates are Business Days),
and the last Business Day of any calendar month, “Cut-off Time” shall mean
9:30 a.m. Pasadena, California time.

 

“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.

 

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

 

“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by the Lender in
writing as the date that such Default or Event of Default has been cured or
waived.

 

“Default Rate” means an annual interest rate in effect during a Default Period
or following the Termination Date, which interest rate shall be equal to three
percent (3%) over the

 

3

--------------------------------------------------------------------------------


 

applicable Floating Rate or the LIBOR Advance Rate, as the case may be, as such
rate may change from time to time.

 

“Director” means a director if the Borrower is a corporation, a governor or
manager if the Borrower is a limited liability company, or a general partner if
the Borrower is a partnership.

 

“Eligible Accounts” means all unpaid Accounts arising from the sale or lease of
goods or the performance of services, net of any credits, but excluding any such
Accounts having any of the following characteristics:

 

(i)                                     That portion of Accounts unpaid 60 days
or more after the invoice date to the extent not otherwise reserved in the
Borrower’s allowance for Accounts deductions;

 

(ii)                                  That portion of Accounts related to goods
or services with respect to which the Borrower has received notice of a claim or
dispute, which are subject to a claim of offset or a contra account, or which
reflect a reasonable reserve for warranty claims or returns;

 

(iii)                               That portion of Accounts not yet earned by
the final delivery of goods or rendition of services, as applicable, by the
Borrower to the customer, including progress billings, and that portion of
Accounts for which an invoice has not been sent to the applicable account
debtor;

 

(iv)                              Accounts constituting (i) proceeds of
copyrightable material unless such copyrightable material shall have been
registered with the United States Copyright Office, or (ii) proceeds of
patentable inventions unless such patentable inventions have been registered
with the United States Patent and Trademark Office;

 

(v)                                 Accounts owed by any unit of government,
whether foreign or domestic (provided, however, that there shall be included in
Eligible Accounts that portion of Accounts owed by such units of government for
which the Borrower has provided evidence satisfactory to the Lender that (A) the
Lender has a first priority perfected security interest and (B) such Accounts
may be enforced by the Lender directly against such unit of government under all
applicable laws);

 

(vi)                              Accounts denominated in any currency other
than United States dollars;

 

(vii)                           Accounts owed by an account debtor located
outside the United States and Canada which are not (A) backed by a bank letter
of credit naming the Lender as beneficiary or assigned to the Lender, in the
Lender’s possession or control, and with respect to which a control agreement
concerning the letter-of-credit rights is in effect, and acceptable to the
Lender in all respects, in its sole discretion, or (B) covered by a foreign
receivables insurance policy acceptable to the Lender in its sole discretion;

 

(viii)                        Accounts owed by an account debtor that is
insolvent, the subject of bankruptcy proceedings or has gone out of business;

 

4

--------------------------------------------------------------------------------


 

(ix)                                Accounts owed by an Owner, Subsidiary,
Affiliate, Officer or employee of the Borrower;

 

(x)                                   Accounts not subject to a duly perfected
security interest in the Lender’s favor or which are subject to any Lien in
favor of any Person other than the Lender (other than the Lien in favor of
Gordon Brothers securing the Gordon Brothers Term Loan);

 

(xi)                                That portion of Accounts that has been
restructured, extended, amended or modified;

 

(xii)                             That portion of Accounts that constitutes
advertising, finance charges, service charges or sales or excise taxes;

 

(xiii)                          Accounts owed by (A) either DOT Foods, Inc. and
C&S Wholesale Grocers, Inc., regardless of whether otherwise eligible, to the
extent that the aggregate balance of Accounts owing by such account debtor
exceeds 30% of the aggregate amount of all Accounts, or (B) any other account
debtor, regardless of whether otherwise eligible, to the extent that the
aggregate balance of Accounts owing by such account debtor exceeds 15% of the
aggregate amount of all Accounts; provided that the Lender shall have the
ability after the Funding Date to adjust concentration limits applicable to
individual account debtors of the Borrower in the Lender’s sole discretion;

 

(xiv)                         Accounts owed by an account debtor, regardless of
whether otherwise eligible, if 25% or more of the total amount of Accounts due
from such debtor is ineligible under clauses (i), (ii), or (x) above; and

 

(xv)                            Accounts, or portions thereof, otherwise deemed
ineligible by the Lender in its sole discretion.

 

“Eligible Equipment” means that Equipment designated by the Lender as eligible
from time to time in its sole discretion.

 

“Eligible Inventory” means all Inventory of the Borrower, valued at the lower of
cost or market in accordance with GAAP; but excluding any Inventory having any
of the following characteristics:

 

(i)                                     Inventory that is: in-transit; located
at any warehouse, job site or other premises not approved by the Lender in
writing; not subject to a duly perfected first priority security interest in the
Lender’s favor; subject to any lien or encumbrance that is subordinate to the
Lender’s first priority security interest; covered by any negotiable or
non-negotiable warehouse receipt, bill of lading or other document of title; on
consignment from any Person; on consignment to any Person or subject to any
bailment unless such consignee or bailee has executed an agreement with the
Lender;

 

(ii)                                  Supplies, packaging, maintenance parts or
sample Inventory, or customer supplied parts or Inventory;

 

(iii)                               Work-in-process Inventory;

 

5

--------------------------------------------------------------------------------


 

(iv)                              Inventory that is damaged, defective,
obsolete, slow moving or not currently saleable in the normal course of the
Borrower’s operations, or the amount of such Inventory that has been reduced by
shrinkage (“slow moving” refers to Inventory that has been on hand with the
Borrower for more than six (6) months);

 

(v)                                 Inventory that the Borrower has returned,
has attempted to return, is in the process of returning or intends to return to
the vendor thereof;

 

(vi)                              Inventory that is perishable or live;

 

(vii)                           Inventory manufactured by the Borrower pursuant
to a license unless the applicable licensor has agreed in writing to permit the
Lender to exercise its rights and remedies against such Inventory;

 

(viii)                        Inventory that is subject to a Lien in favor of
any Person other than the Lender (other than the Lien in favor of Gordon
Brothers securing the Gordon Brothers Term Loan);

 

(ix)                                Inventory stored at locations holding less
than 5% of the aggregate value of Borrower’s Inventory, provided that, with
respect to Inventory that is stored at any location that is under the control of
either Millard Refrigerated Services, Inc. or AmeriCold Logistics, LLC, such
Inventory shall only be deemed ineligible under this clause (ix) in the event
that the Inventory stored in any such location has a book value of less than
$100,000; and

 

(x)                                   Inventory otherwise deemed ineligible by
the Lender in its sole discretion.

 

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

 

“Equipment” means all of the Borrower’s equipment, as such term is defined in
the UCC, whether now owned or hereafter acquired, including all present and
future machinery, vehicles, furniture, fixtures, manufacturing equipment, shop
equipment, office and recordkeeping equipment, parts, tools, supplies, and
including specifically the goods described in any equipment schedule or list
herewith or hereafter furnished to the Lender by the Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes the Borrower and which is treated as a
single employer under Section 414 of the IRC.

 

“Event of Default” is defined in Section 7.1.

 

“Existing Credit Facility” means that certain Revolving Credit and Term Loan
Agreement dated as of January 10, 2002, as amended, between the Borrower and
CapitalSource Finance LLC, as agent and lender.

 

6

--------------------------------------------------------------------------------


 

“Exit Financing” means the credit facility to be provided by the Lender to the
Borrower after the Bankruptcy Court confirms an Approved Plan of Reorganization
and pursuant to such Approved Plan of Reorganization; the terms of such credit
facility to be substantially similar to the terms set forth in this Agreement as
modified by the Exit Financing Commitment Letter attached hereto as Exhibit E.

 

“Filing Date” means October 14, 2005, the date of commencement of the Bankruptcy
Case.

 

“Financial Covenants” means the covenants set forth in Section 6.2.

 

“Final Financing Order” means the order defined in Section 4.1(t).

 

“Floating Rate” means (i) with respect to Revolving Advances evidenced by the
Revolving Note, an annual interest rate equal to the sum of the Prime Rate plus
one half of one percent (0.50%), and (ii) with respect to Term Advances
evidenced by the Term Note, an annual interest rate equal to the sum of the
Prime Rate plus one percent (1.00%), which interest rate shall, in each case,
change when and as the Prime Rate changes.

 

“Floating Rate Advance” means an Advance bearing interest at the Floating Rate.

 

“Funding Date” is defined in Section 2.1.

 

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.6.

 

“General Intangibles” shall have the meaning given it under the UCC.

 

“Gordon Brothers” means GB Retail Funding, LLC, a Delaware limited liability
company.

 

“Gordon Brothers Credit Agreement” means that certain Credit and Security
Agreement of even date herewith by and between the Borrower as borrower
thereunder and Gordon Brothers as lender thereunder.

 

“Gordon Brothers Term Loan” means the term loan in an aggregate principal amount
not to exceed $5,000,000 made by Gordon Brothers to the Borrower concurrently
with the closing of this Agreement.

 

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

 

“Indemnified Liabilities” is defined in Section 8.6.

 

“Indemnitees” is defined in Section 8.6.

 

7

--------------------------------------------------------------------------------


 

“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.

 

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

 

“Intellectual Property Security Agreement” means each and every Intellectual
Property Security Agreement now or hereafter executed by the Borrower in favor
of the Lender dated the same date as this Agreement.

 

“Intercreditor Agreement” means an intercreditor agreement between the Lender
and Gordon Brothers in form and substance satisfactory to the Lender, which
intercreditor agreement shall include provisions for subordination of Gordon
Brothers’ Liens on the Collateral (other than the IP Collateral) to the Security
Interest, a license for the Lender to use the intellectual property collateral
in connection with any liquidation by the Lender of the Collateral (other than
the IP Collateral) and such other provisions as the Lender shall require in
order to protect its rights with respect to the Collateral (other than the IP
Collateral).

 

“Interest Expense” means for any period, the Borrower’s total gross interest
expense during such period (excluding interest income), and shall in any event
include (i) interest expensed (whether or not paid) on all Debt and (ii) the
portion of any capitalized lease obligation allocable to interest expense.

 

“Interest Payment Date” is defined in Section 2.10(a).

 

“Interest Period” means the period that commences on (and includes) the Business
Day on which either a LIBOR Advance is made or continued pursuant to Sections
2.2(a) or 2.3(b), or on which a Floating Rate Advance is converted to a LIBOR
Advance pursuant to Section 2.3(a), and ending on (but excluding) the Business
Day numerically corresponding to such date that is one, three or six months
thereafter as designated by the Borrower, during which period the outstanding
principal balance of the LIBOR Advance shall bear interest at the LIBOR Advance
Rate; provided, however, that:

 

(a)                                  No Interest Period may be selected for an
Advance for a principal amount less than Five Hundred Thousand Dollars
($500,000), and no more than three (3) different Interest Periods may be
outstanding at any one time;

 

(b)                                 If an Interest Period would otherwise end on
a day which is not a Business Day, then the Interest Period shall end on the
next Business Day thereafter, unless that Business Day is the first Business Day
of a month, in which case the Interest Period shall end on the last Business Day
of the preceding month);

 

(c)                                  No Interest Period applicable to a
Revolving Advance may end later than the Maturity Date; and

 

8

--------------------------------------------------------------------------------


 

(d)                                 In no event shall the Borrower select
Interest Periods with respect to Advances which, in the aggregate, would require
payment of a contracted funds breakage fee under Section 2.9(h) in order to make
required principal payments.

 

“Inventory” shall have the meaning given it under the UCC.

 

“Inventory Advance Rate” means (a) with respect to Inventory constituting raw
materials, up to forty-four and nine-tenths of one percent (44.9%), or such
lesser rate as the Lender in its sole discretion may deem appropriate from time
to time, and (b) with respect to Inventory constituting finished goods, up to
sixty-three and four-tenths of one percent (63.4%), or such lesser rate as the
Lender in its sole discretion may deem appropriate from time to time.

 

“Investment Property” shall have the meaning given it under the UCC.

 

“IP Collateral” such portion of the Collateral consisting of, without
limitation, copyrights, copyright licenses, licenses, patents, patent licenses,
trademarks, trademark licenses, all renewals of the foregoing, all General
Intangibles (except payment intangibles and proceeds therefrom), all income, all
goodwill, recipes, customer lists, Licensed Intellectual Property, Owned
Intellectual Property, royalties, damages and payments now and hereafter due
and/or payable under and with respect to any of the foregoing, including,
without limitation, payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof; and the right to sue for past, present and future infringements and
dilutions of any of the foregoing; and all of the Borrower’s rights
corresponding to any of the foregoing throughout the world.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time.

 

“L/C Amount” means the sum of (i) the aggregate face amount of any issued and
outstanding Letters of Credit and (ii) the unpaid amount of the Obligation of
Reimbursement.

 

“L/C Application” means an application for the issuance of standby or
documentary letters of credit pursuant to the terms of a Standby Letter of
Credit Agreement or a Commercial Letter of Credit Agreement, in form acceptable
to the Lender.

 

“Letter of Credit” is defined in Section 2.4(a).

 

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) determined pursuant to the following formula:

 

 

LIBOR =

Base LIBOR

 

 

 

100% - LIBOR Reserve Percentage

 

 

(i)                                     “Base LIBOR” means the rate per annum
for United States dollar deposits quoted by the Lender as the Inter-Bank Market
Offered Rate, with the understanding that such rate is quoted by the Lender for
the purpose of calculating effective rates of interest for loans making
reference thereto, on the first day of a Interest Period for delivery of funds
on said date for a period of time approximately equal to the number of days in
such Interest Period and in an amount approximately equal to the principal
amount to which such Interest Period applies.  The

 

9

--------------------------------------------------------------------------------


 

Borrower understands and agrees that the Lender may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as the Lender in its discretion deems appropriate
including the rate offered for U.S. dollar deposits on the London Inter-Bank
Market.

 

(ii)                                  “LIBOR Reserve Percentage” means the
reserve percentage prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for “Eurocurrency Liabilities” (as defined in
Regulation D of the Federal Reserve Board, as amended), adjusted by the Lender
for expected changes in such reserve percentage during the applicable Interest
Period.

 

“LIBOR Advance” means an Advance bearing interest at the LIBOR Advance Rate.

 

“LIBOR Advance Rate” means (i) with respect to Revolving Advances evidenced by
the Revolving Note, an annual interest rate equal to the sum of LIBOR plus three
and one quarter of one percent (3.25%), and (ii) with respect to Term Advances
evidenced by the Term Note, an annual interest rate equal to the sum of LIBOR
plus three and three quarters of one percent (3.75%).

 

“Licensed Intellectual Property” is defined in Section 5.11(c) .

 

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.

 

“Loan Documents” means this Agreement, the Notes, the Intercreditor Agreement,
any L/C Applications and the Security Documents, together with every other
agreement, note, document, contract or instrument to which the Borrower now or
in the future may be a party and which is required by the Lender.

 

“Loan Year” is defined in Section 2.8(c).

 

“Lockbox” means “Lockbox” as defined in the Wholesale Lockbox and Collection
Account Agreement.

 

“Maturity Date” means the earliest to occur of (a) July 31, 2006, or (b) the
date on which the credit facilities under the Exit Financing are effective.

 

“Maximum Line Amount” means $7,500,000.

 

“Minimum Interest Charge” is defined in Section 2.8(b).

 

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which the Borrower or any ERISA Affiliate
contributes or is obligated to contribute.

 

“Net Cash Flow” means, for any period, (a) Borrower’s cash collections from
account debtors received during such period, minus (b) Borrower’s operating
disbursements made during

 

10

--------------------------------------------------------------------------------


 

such period, minus (c) all principal payments on Borrower’s Debt paid or payable
during such period, minus (d) Interest Expense for such period.

 

“Net Cash Proceeds” means in connection with any asset sale, the cash proceeds
(including any cash payments received by way of deferred payment whether
pursuant to a note, installment receivable or otherwise, but only as and when
actually received) from such asset sale, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, brokerage commissions and amounts
required to be applied to the repayment of any portion of the Debt secured by a
Lien not prohibited hereunder on the asset which is the subject of such sale,
and (ii) taxes paid or reasonably estimated to be payable as a result of such
asset sale.

 

“Net Forced Liquidation Value” means a professional opinion of the estimated
most probable Net Cash Proceeds which could typically be realized at a properly
advertised and conducted public auction sale without reserve, held under forced
sale conditions and under economic trends current within 60 days of the
appraisal.  The opinion may consider physical location, difficulty of removal,
adaptability, specialization, marketability, physical condition, overall
appearance and psychological appeal.

 

“Net Income” means fiscal year-to-date after-tax net income from continuing
operations, including extraordinary losses but excluding extraordinary gains,
all as determined in accordance with GAAP.

 

“Net Loss” means fiscal year-to-date after-tax net loss from continuing
operations as determined in accordance with GAAP.

 

“Net Orderly Liquidation Value” means a professional opinion of the estimated
most probable Net Cash Proceeds which could typically be realized at a properly
advertised and professionally managed liquidation sale, conducted under orderly
sale conditions for an extended period of time (usually six to nine months),
under the economic trends existing at the time of the appraisal.

 

“Net Sales” means, for any period, (a) Borrower’s gross sales, minus
(b) Borrower’s slotting distributions, minus (c) contractual customer payments
made by the Borrower, minus (d) trade allowances made by the Borrower, minus
(e) coupon redemptions, minus (f) all other offsets made or attributable to the
Borrower’s gross sales.

 

“Note” means the Revolving Note or the Term Note, and “Notes” means the
Revolving Note and the Term Note.

 

“Obligation of Reimbursement” means the obligation of the Borrower to reimburse
the Lender pursuant to the terms of the Standby Letter of Credit Agreement or
the Commercial Letter of Credit Agreement and any applicable L/C Application.

 

“Obligations” means each Note, the Obligation of Reimbursement and each and
every other debt, liability and obligation of every type and description which
the Borrower may now or at any time hereafter owe to the Lender, whether such
debt, liability or obligation now exists or is hereafter created or incurred,
whether it arises in a transaction involving the Lender alone or in a
transaction involving other creditors of the Borrower, and whether it is direct
or indirect, due or

 

11

--------------------------------------------------------------------------------


 

to become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several, and including all
indebtedness of the Borrower arising under any Loan Document or guaranty between
the Borrower and the Lender, whether now in effect or subsequently entered into,
and all Wells Fargo Bank Affiliate Obligations.

 

“Officer” means with respect to the Borrower, an officer if the Borrower is a
corporation, a manager if the Borrower is a limited liability company, or a
partner if the Borrower is a partnership.

 

“OFAC” is defined in Section 6.12(c).

 

“Overadvance” means the amount, if any, by which the outstanding principal
balance of the Revolving Note, plus the L/C Amount, is in excess of the
then-existing Borrowing Base.

 

“Owned Intellectual Property” is defined in Section 5.11(a).

 

“Owner” means with respect to the Borrower, each Person having legal or
beneficial title to an ownership interest in the Borrower or a right to acquire
such an interest.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate and covered by
Title IV of ERISA.

 

“Permitted Lien” and “Permitted Liens” are defined in Section 6.3(a) .

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate.

 

“Premises” means all locations where the Borrower conducts its business or has
any rights of possession, including the locations legally described in Exhibit D
attached hereto.

 

“Prime Rate” means at any time the rate of interest most recently announced by
the Lender at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of the Lender’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof in such internal
publication or publications as the Lender may designate.  Each change in the
rate of interest shall become effective on the date each Prime Rate change is
announced by the Lender.

 

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

 

“Reserves” means, as of any date of determination, such amounts (expressed as
either a specified amount or as a percentage of a specified category or item) as
the Lender may from time to time establish and adjust in reducing Availability
(a) to reflect events, conditions,

 

12

--------------------------------------------------------------------------------


 

contingencies or risks which, as determined by the Lender, do or may affect
(i) the Collateral or its value, (ii) the assets, business or prospects of the
Borrower, or (iii) the security interests and other rights of the Lender in the
Collateral (including the enforceability, perfection and priority thereof), or
(b) to reflect the Lender’s judgment that any collateral report or financial
information furnished by or on behalf of the Borrower to the Lender is or may
have been incomplete, inaccurate or misleading in any material respect, or
(c) in respect of any state of facts that the Lender determines constitutes a
Default or an Event of Default.  Reserves will include, without limitation,
(A) the Availability Reserve, (B) reserves for budgeted Third Party Service
Provider fees and expenses (provided that the Lender may release proportionate
amounts of such reserves at such time and to the extent that the Borrower pays
such fees and expenses pursuant to Bankruptcy Court approval), (C) reserves for
bankruptcy carve-outs approved by the Bankruptcy Court, (D) reserves for
post-petition trade payables not paid within 30 days after the due date thereof,
and (E) reserves for goods reclaimed under section 546(c) of the Bankruptcy Code
(unless such goods have been returned).

 

“Revolving Advance” is defined in Section 2.1.

 

“Revolving Note” means the Borrower’s revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit A hereto, as same may
be renewed and amended from time to time, and all replacements thereto.

 

“Security Documents” means this Agreement, the Wholesale Lockbox and Collection
Account Agreement, the Intellectual Property Security Agreement(s) and any other
document delivered to the Lender from time to time to secure the Obligations.

 

“Security Interest” is defined in Section 3.1.

 

“Special Account” means a specified cash collateral account maintained with
Lender or another financial institution acceptable to the Lender in connection
with Letters of Credit, as contemplated by Section 2.5.

 

“Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Lender entered into between the Borrower as
applicant and Lender as issuer.

 

“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
regardless of whether or not at the time ownership interests of any other class
or classes shall have or might have voting power by reason of the happening of
any contingency, is at the time directly or indirectly owned by the Borrower, by
the Borrower and one or more other Subsidiaries, or by one or more other
Subsidiaries.

 

“Term Advance” is defined in Section 2.6.

 

“Term Note” means the Borrower’s promissory note, payable to the order of the
Lender in substantially the form of Exhibit B hereto, as same may be renewed and
amended from time to time, and all replacements thereto.

 

13

--------------------------------------------------------------------------------


 

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrower terminates the Credit Facility, (iii) the date of the sale of all
or substantially all of the Borrower’s assets pursuant to a sale under 11 U.S.C.
Section 363, 1123 or 1129 or otherwise, (iv) the effective date of a plan of
reorganization in the Bankruptcy Case that is not an Approved Plan of
Reorganization, (v) conversion or dismissal of the Bankruptcy Case,
(vi) appointment of a trustee or examiner in the Bankruptcy Case or (vii) the
date the Lender demands payment of the Obligations, following an Event of
Default, pursuant to Section 7.2.

 

“Third Party Service Provider” means any person or entity which provides
professional services, including legal, consulting, accounting, or management
which are compensable by the Borrower’s estate after approval by the Bankruptcy
Court in the Bankruptcy Case.

 

“UCC” means the Uniform Commercial Code as in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.

 

“Unused Amount” is defined in Section 2.9(c).

 

“Wells Fargo Bank Affiliate Obligations” means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by the Borrower
or its Subsidiaries to any Person that is owned in material part by the Lender,
and that relates to any service or facility extended to the Borrower or its
Subsidiaries, including: (a) credit cards, (b) credit card processing services,
(c) debit cards, and (d) purchase cards, as well as any other services or
facilities from time to time specified by the Lender, whether direct or
indirect, absolute or contingent, due or to become due, and whether existing now
or in the future.

 

“Wholesale Lockbox and Collection Account Agreement” means the Wholesale Lockbox
and Collection Account Agreement by and between the Borrower and the Lender,
dated the same date as this Agreement.

 

Section 1.2                                      Other Definitional Terms;
Rules of Interpretation.  The words “hereof”, “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  All accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with GAAP.  All terms defined in the UCC and not otherwise defined
herein have the meanings assigned to them in the UCC.  References to Articles,
Sections, subsections, Exhibits, Schedules and the like, are to Articles,
Sections and subsections of, or Exhibits or Schedules attached to, this
Agreement unless otherwise expressly provided.  The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.  Unless the context in which used herein otherwise clearly
requires, “or” has the inclusive meaning represented by the phrase “and/or”. 
Defined terms include in the singular number the plural and in the plural number
the singular.  Reference to any agreement (including the Loan Documents),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
(and, if applicable, in accordance with the terms hereof and the other Loan
Documents), except where otherwise explicitly provided, and reference to any
promissory note includes any promissory note which is an extension or renewal
thereof or a substitute or replacement therefor.  Reference to any law,

 

14

--------------------------------------------------------------------------------


 

rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.

 

ARTICLE II.

 

AMOUNT AND TERMS OF THE CREDIT FACILITY

 

Section 2.1                                      Revolving Advances.  The Lender
agrees, subject to the terms and conditions of this Agreement, to make advances
(“Revolving Advances”) to the Borrower from time to time from the date that all
of the conditions set forth in 4.1 are satisfied (the “Funding Date”) to and
until (but not including) the Termination Date in an amount not in excess of the
Maximum Line Amount.  The Lender shall have no obligation to make a Revolving
Advance to the extent that the amount of the requested Revolving Advance exceeds
Availability.  The Borrower’s obligation to pay the Revolving Advances shall be
evidenced by the Revolving Note and shall be secured by the Collateral.  Within
the limits set forth in this Section 2.1, the Borrower may borrow, prepay
pursuant to Section 2.12, and reborrow.

 

Section 2.2                                      Procedures for Requesting
Advances.  The Borrower shall comply with the following procedures in requesting
Revolving Advances:

 

(a)                                  Type of Advances.  Each Advance shall be
funded as either a Floating Rate Advance or a LIBOR Advance, as the Borrower
shall specify in a request delivered to the Lender conforming to the
requirements of Section 2.2(b); Floating Rate Advances and LIBOR Advances may be
outstanding at the same time.  Each request for a LIBOR Advance shall be in
multiples of $100,000, with a minimum request of at least $500,000.  LIBOR
Advances shall not be available during Default Periods.

 

(b)                                 Time for Requests.  The Borrower shall
request each Advance not later than the Cut-off Time on the Business Day on
which the Advance is to be made.  Each request that conforms to the terms of
this Agreement shall be effective upon receipt by the Lender, shall be in
writing or by telephone or telecopy transmission, and shall be confirmed in
writing by the Borrower if so requested by the Lender, by (i) an Officer of the
Borrower; or (ii) a Person designated as the Borrower’s agent by an Officer of
the Borrower in a writing delivered to the Lender; or (iii) a Person whom the
Lender reasonably believes to be an Officer of the Borrower or such a designated
agent, which confirmation shall specify whether the Advance shall be a Floating
Rate Advance or a LIBOR Advance and, with respect to any LIBOR Advance, shall
specify the principal amount of the LIBOR Advance and the Interest Period
applicable thereto.  The Borrower shall repay all Advances even if the Lender
does not receive such confirmation and even if the Person requesting an Advance
was not in fact authorized to do so.  Any request for an Advance, whether
written or telephonic, shall be deemed to be a representation by the Borrower
that the conditions set forth in Section 4.2 have been satisfied as of the time
of the request.

 

(c)                                  Disbursement.  Upon fulfillment of the
applicable conditions set forth in Article IV, the Lender shall disburse the
proceeds of the requested Advance by crediting the

 

15

--------------------------------------------------------------------------------


 

same to the Borrower’s demand deposit account maintained with the Lender unless
the Lender and the Borrower shall agree in writing to another manner of
disbursement.

 

Section 2.3                                      LIBOR Advances.

 

(a)                                  Converting Floating Rate Advances to LIBOR
Advances; Procedures.  So long as no Default Period is in effect, the Borrower
may convert all or any part of the principal amount of any outstanding Floating
Rate Advance into a LIBOR Advance by requesting that the Lender convert same no
later than the Cut-off Time on the Business Day on which the Borrower wishes the
conversion to become effective.  Each request that conforms to the terms of this
Agreement shall be effective upon receipt by the Lender and shall be confirmed
in writing by the Borrower if the Lender so requests by any Officer or
designated agent identified in Section 2.2(b) or Person reasonably believed by
the Lender to be such an Officer or designated agent, which request shall
specify the Business Day on which the conversion is to occur (which Business Day
shall be at least three (3) Business Days after the date that the Lender
receives such request), the total amount of the Floating Rate Advance to be
converted, and the applicable Interest Period.  Each such conversion shall occur
on a Business Day, and the aggregate amount of Floating Rate Advances converted
to LIBOR Advances shall be in  multiples of $100,000, with a minimum conversion
amount of at least $500,000.

 

(b)                                 Procedures at End of an Interest Period. 
Unless the Borrower requests a new LIBOR Advance in accordance with the
procedures set forth below, or prepays the principal of an outstanding LIBOR
Advance at the expiration of an Interest Period, the Lender shall automatically
and without request of the Borrower convert each LIBOR Advance to a Floating
Rate Advance on the last day of the relevant Interest Period.  So long as no
Default exists, the Borrower may cause all or any part of any maturing LIBOR
Advance to be renewed as a new LIBOR Advance by requesting that the Lender
continue the maturing Advance as a LIBOR Advance no later than the Cut-off Time
on the Business Day constituting the first day of the new Interest Period.  Each
such request shall be confirmed in writing by the Borrower upon the Lender’s
request by any Officer or designated agent identified in Section 2.2(b), which
confirmation shall be effective upon receipt by the Lender, and which shall
specify the amount of the expiring LIBOR Advance to be continued and the
applicable Interest Period.  Each new Interest Period shall begin on a Business
Day and the amount of each LIBOR Advance shall be in multiples of $100,000, with
a minimum Advance of at least $500,000.

 

(c)                                  Setting and Notice of Rates.  The Lender
shall, with respect to any request for a LIBOR Advance under Section 2.2 or a
conversion or renewal of a LIBOR Advance under this Section 2.3, provide the
Borrower with a LIBOR quote for each Interest Period identified by the Borrower
on the Business Day on which the request was made, if the request is received by
the Lender prior to the Cut-off Time, or for requests received by the Lender
after the Cut-off Time, on the next Business Day or on the Business Day on which
the Borrower has requested that the LIBOR Advance be made effective. If the
Borrower does not immediately accept a LIBOR quote, the quoted rate shall expire
and any subsequent request from Borrower for a LIBOR quote shall be subject to
redetermination by the Lender of the applicable LIBOR for the LIBOR Advance.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Taxes and Regulatory Costs.  The Borrower
shall pay the Lender with respect to any Advance, upon demand and in addition to
any other amounts due or to become due hereunder, any and all (i) withholdings,
interest equalization taxes, stamp taxes or other taxes (except income and
franchise taxes) imposed by any domestic or foreign governmental authority and
related in any manner to LIBOR, and (ii) future, supplemental, emergency or
other changes in the LIBOR Reserve Percentage, assessment rates imposed by the
Federal Deposit Insurance Corporation, or similar requirements or costs imposed
by any domestic or foreign governmental authority or resulting from compliance
by the Lender with any request or directive (whether or not having the force of
law) from any central bank or other governmental authority and related in any
manner to LIBOR to the extent they are not included in the calculation of
LIBOR.  In determining which of the foregoing are attributable to any LIBOR
option available to the Borrower hereunder, any reasonable allocation made by
the Lender among its operations shall be conclusive and binding upon the
Borrower.

 

Section 2.4                                      Letters of Credit.

 

(a)                                  The Lender agrees, subject to the terms and
conditions of this Agreement, to issue, at any time after the Funding Date and
prior to the Termination Date, one or more irrevocable standby or documentary
letters of credit (each, a “Letter of Credit”) for the Borrower’s account.  The
Lender will not issue any Letter of Credit if the face amount of the Letter of
Credit to be issued would exceed the lesser of:

 

(i)                                     $1,000,000 less the L/C Amount, or

 

(ii)                                  Availability.

 

Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application made by the Borrower to the Lender, which must be completed in a
manner satisfactory to the Lender.  The terms and conditions set forth in each
such L/C Application shall supplement the terms and conditions of the Standby
Letter of Credit Agreement or the Commercial Letter of Credit Agreement, as
applicable.

 

(b)                                 No Letter of Credit shall be issued with an
expiry date later than one (1) year from the date of issuance or the Maturity
Date in effect as of the date of issuance, whichever is earlier.

 

(c)                                  Any request for issuance of a Letter of
Credit shall be deemed to be a representation by the Borrower that the
conditions set forth in Section 4.2 have been satisfied as of the date of the
request.

 

(d)                                 If a draft is submitted under a Letter of
Credit when the Borrower is unable, because a Default Period exists or for any
other reason, to obtain a Revolving Advance to pay the Obligation of
Reimbursement, the Borrower shall pay to the Lender on demand and in immediately
available funds, the amount of the Obligation of Reimbursement together with
interest, accrued from the date of the draft until payment in full at the
Default Rate.  Notwithstanding the Borrower’s inability to obtain a Revolving
Advance for any reason, the Lender is irrevocably authorized, in its sole
discretion, to make a Revolving Advance in an amount sufficient to discharge the
Obligation of Reimbursement and all accrued but unpaid interest thereon.

 

17

--------------------------------------------------------------------------------


 

Section 2.5                                      Special Account.  If the Credit
Facility is terminated for any reason while any Letter of Credit is outstanding,
the Borrower shall thereupon pay the Lender in immediately available funds for
deposit in the Special Account an amount equal to the L/C Amount plus any
anticipated fees and costs.  If the Borrower fails to promptly make any such
payment in the amount required hereunder, then the Lender may make a Revolving
Advance against the Credit Facility in an amount sufficient to fulfill this
obligation and deposit the proceeds to the Special Account.  The Special Account
shall be an interest bearing account either maintained with the Lender or with a
financial institution acceptable to the Lender.  Any interest earned on amounts
deposited in the Special Account shall be credited to the Special Account.  The
Lender may apply amounts on deposit in the Special Account at any time or from
time to time to the Obligations in the Lender’s sole discretion.  The Borrower
may not withdraw any amounts on deposit in the Special Account as long as the
Lender maintains a security interest therein.  The Lender agrees to transfer any
balance in the Special Account to the Borrower when the Lender is required to
release its security interest in the Special Account under applicable law.

 

Section 2.6                                      Term Advance.

 

(a)                                  The Lender agrees, subject to the terms and
conditions of this Agreement, to make a single advance to the Borrower on the
Funding Date (the “Term Advance”) in the amount of $2,238,000.  The Borrower’s
obligation to pay the Term Advance shall be evidenced by the Term Note and shall
be secured by the Collateral as provided in Article III.

 

(b)                                 Upon fulfillment of the applicable
conditions set forth in Article IV, the Lender shall deposit the proceeds of the
Term Advance by crediting the same to the Borrower’s demand deposit account
specified in Section 2.2(c) unless the Lender and the Borrower shall agree in
writing to another manner of disbursement.

 

Section 2.7                                      Payment of Term Note.  The
outstanding principal balance of the Term Note shall be due and payable as
follows:

 

(a)                                  In equal monthly installments of $37,300,
beginning on December 1, 2005, and on the first day of each month thereafter.

 

(b)                                 If the Lender at any time obtains an
appraisal of the Equipment as permitted under Section 6.8(d) herein, and the
appraisal shows the aggregate outstanding principal balance of the Term Note to
exceed 100% of the Net Forced Liquidation Value of Eligible Equipment, then the
Borrower, upon demand by the Lender, shall immediately prepay the Term Note in
the amount of such excess.

 

(c)                                  All prepayments of principal with respect
to the Term Note shall be applied to the most remote principal installment or
installments then unpaid.

 

(d)                                 On the Termination Date, the entire unpaid
principal balance of the Term Note, and all unpaid interest accrued thereon,
shall in any event be due and payable.

 

Section 2.8                                      Interest; Minimum Interest
Charge; Default Interest Rate; Application of Payments; Participations; Usury.

 

18

--------------------------------------------------------------------------------


 

(a)                                  Interest.  Except as provided in
Section 2.3, Section 2.8(c) and Section 2.8(f), the principal amount of each
Advance shall bear interest as a Floating Rate Advance.

 

(b)                                 Minimum Interest Charge.  Notwithstanding
any other terms of this Agreement to the contrary, the Borrower shall pay, in
arrears, to the Lender interest of not less than $15,000 per calendar month on
the Revolving Advances (the “Minimum Interest Charge”) during the term of this
Agreement, and the Borrower shall pay, in arrears, any deficiency between the
Minimum Interest Charge and the amount of interest otherwise calculated under
Section 2.8(a) on the first day of each month and on the Termination Date.  When
calculating this deficiency, the Default Rate, if applicable, shall be
disregarded.

 

(c)                                  Default Interest Rate.  At any time during
any Default Period or following the Termination Date, in the Lender’s sole
discretion and without waiving any of its other rights or remedies, the
principal of the Notes shall bear interest at the Default Rate or such lesser
rate as the Lender may determine, effective as of the first day of the month in
which any Default Period begins through the last day of such Default Period, or
any shorter time period that the Lender may determine.  The decision of the
Lender to impose a rate that is less than the Default Rate or to not impose the
Default Rate for the entire duration of the Default Period shall be made by the
Lender in its sole discretion and shall not be a waiver of any of its other
rights and remedies, including its right to retroactively impose the full
Default Rate for the entirety of any such Default Period or following the
Termination Date.

 

(d)                                 Application of Payments.  Payments shall be
applied to the Obligations on the Business Day of receipt by the Lender in the
Lender’s general account, but the amount of principal paid shall continue to
accrue interest at the interest rate applicable under the terms of this
Agreement from the calendar day the Lender receives the payment, and continuing
through the end of the first Business Day following receipt of the payment.

 

(e)                                  Participations.  If any Person shall
acquire a participation in the Advances or the Obligation of Reimbursement, the
Borrower shall be obligated to the Lender to pay the full amount of all interest
calculated under this Section 2.8, along with all other fees, charges and other
amounts due under this Agreement, regardless if such Person elects to accept
interest with respect to its participation at a lower rate than that calculated
under this Section 2.8, or otherwise elects to accept less than its pro rata
share of such fees, charges and other amounts due under this Agreement.

 

(f)                                    Usury.  In any event no rate change shall
be put into effect which would result in a rate greater than the highest rate
permitted by law.  Notwithstanding anything to the contrary contained in any
Loan Document, all agreements which either now are or which shall become
agreements between the Borrower and the Lender are hereby limited so that in no
contingency or event whatsoever shall the total liability for payments in the
nature of interest, additional interest and other charges exceed the applicable
limits imposed by any applicable usury laws.  If any payments in the nature of
interest, additional interest and other charges made under any Loan Document are
held to be in excess of the limits imposed by any applicable usury laws, it is
agreed that any such amount held to be in excess shall be considered payment of
principal hereunder, and the indebtedness evidenced hereby shall be reduced by
such amount so that the total liability for payments in the nature of interest,
additional interest and other charges shall not

 

19

--------------------------------------------------------------------------------


 

exceed the applicable limits imposed by any applicable usury laws, in compliance
with the desires of the Borrower and the Lender.  This provision shall never be
superseded or waived and shall control every other provision of the Loan
Documents and all agreements between the Borrower and the Lender, or their
successors and assigns.

 

Section 2.9                                      Fees.

 

(a)                                  Proposal Fee.  The Borrower has paid to the
Lender a fully earned and non-refundable proposal fee of $50,000, which fee was
due and payable upon the execution of the proposal letter between the Borrower
and the Lender.

 

(b)                                 Origination Fee.  The Borrower shall pay the
Lender a fully earned and non-refundable origination fee of $175,000, due and
payable at the time the initial Advances are available under this Agreement.

 

(c)                                  Unused Line Fee.  For the purposes of this
Section 2.9(c), “Unused Amount” means the Maximum Line Amount reduced by
outstanding Revolving Advances and the L/C Amount.  The Borrower agrees to pay
to the Lender an unused line fee at the rate of one-half of one percent (0.50%)
per annum on the average daily Unused Amount from the date of this Agreement to
and including the Termination Date, due and payable monthly in arrears on the
first day of the month and on the Termination Date.

 

(d)                                 Collateral Exam Fees.  The Borrower shall
pay the Lender  fees in connection with any collateral exams, audits or
inspections conducted by or on behalf of the Lender of any Collateral or the
Borrower’s operations or business at the rates established from time to time by
the Lender as its collateral exam fees (which fees are currently $95 per hour
per collateral examiner), together with all actual out-of-pocket costs and
expenses incurred in conducting any such collateral examination or inspection.

 

(e)                                  Letter of Credit Fees.  The Borrower shall
pay to the Lender a fee with respect to each Letter of Credit, if any, accruing
on a daily basis and computed at an annual rate of one and one-half of one
percent (1.50%) of the aggregate amount that may then be drawn, assuming
compliance with all conditions for drawing (the “Aggregate Face Amount”), from
and including the date of issuance of such Letter of Credit until such date as
such Letter of Credit shall terminate by its terms or be returned to the Lender,
due and payable monthly in arrears on the first day of each month and on the
date that the Letter of Credit shall terminate by its terms or be returned to
the Lender; provided, however, effective as of the first day of the month in
which any Default Period begins through the last day of such Default Period, or
any shorter time period that the Lender may determine, in the Lender’s sole
discretion and without waiving any of its other rights and remedies, such fee
shall increase to four and one-half of one percent (4.50%) of the Aggregate Face
Amount.  The foregoing fee shall be in addition to any and all fees, commissions
and charges imposed by Lender with respect to or in connection with such Letter
of Credit.

 

(f)                                    Letter of Credit Administrative Fees. 
The Borrower shall pay all administrative fees charged by Lender in connection
with the honoring of drafts under any Letter of Credit, amendments thereto,
transfers thereof and all other activity with respect to the Letters

 

20

--------------------------------------------------------------------------------


 

of Credit at the then-current rates published by Lender for such services
rendered on behalf of customers of Lender generally.

 

(g)                                 Termination Fee.   If (i) the Lender
terminates the Credit Facility during a Default Period, or if (ii) the Borrower
terminates the Credit Facility on a date other than the Maturity Date, then the
Borrower shall pay the Lender as liquidated damages a termination fee in an
amount equal to one percent (1.00%) of the Maximum Line Amount.

 

(h)                                 Prepayment Fees and Contracted Funds
Breakage Fees.  The Borrower may prepay the principal amount of the Revolving
Note and the Term Note at any time, whether voluntarily or by acceleration,
subject to the payment of fees as follows:

 

(i)                                     If the Term Note is prepaid for any
reason, the Borrower shall pay to the Lender a prepayment fee in an amount equal
to one percent (1.00%) of the amount prepaid.

 

(ii)                                  If the principal amount of any Revolving
Note or Term Note LIBOR Advance is prepaid, the Borrower shall pay to the Lender
immediately upon demand a contracted funds breakage fee equal to the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Interest Period matures, calculated as follows
for each such month:

 

(A)                              Determine the amount of interest which would
have accrued each month on the amount prepaid at the interest rate applicable to
such amount had it remained outstanding until the last day of the applicable
Interest Period.

 

(B)                                Subtract from the amount determined in
(A) above the amount of interest which would have accrued for the same month on
the amount prepaid for the remaining term of such Interest Period at LIBOR in
effect on the date of prepayment for new loans made for such term and in a
principal amount equal to the amount prepaid.

 

(C)                                If the result obtained in (B) for any month
is greater than zero, discount that difference by LIBOR used in (B) above.

 

The Borrower acknowledges that a prepayment may result in the Lender incurring
additional costs, expenses or liabilities, and that it is difficult to ascertain
the full extent of such costs, expenses or liabilities.  The Borrower therefore
agrees to pay the above-described prepayment fee and agrees that said prepayment
fee represents a reasonable estimate of the prepayment costs, expenses or
liabilities of the Lender.

 

(i)                                     Waiver of Termination and Prepayment
Fees.  The Borrower, at the Lender’s discretion, will be excused from the
payment of termination and prepayment fees otherwise due under
Section 2.9(g) and 2.9(h) if such termination or prepayment is made because of
refinancing through another division of Lender.

 

(j)                                     Overadvance Fees.  The Borrower shall
pay an Overadvance fee in the amount of $500.00 for each day or portion thereof
during which an Overadvance exists, regardless of how the Overadvance arises or
whether or not the Overadvance has been agreed to in advance by

 

21

--------------------------------------------------------------------------------


 

the Lender. The acceptance of payment of an Overadvance fee by the Lender shall
not be deemed to constitute either consent to the Overadvance or a waiver of the
resulting Event of Default, unless the Lender specifically consents to the
Overadvance in writing and waives the Event of Default on whatever conditions
the Lender deems appropriate.

 

(k)                                  Collateral Monitoring Fee.  The Borrower
shall pay to the Lender a collateral monitoring fee in the amount of $2,000, due
and payable monthly in arrears on the first day of each month and on the
Termination Date.

 

(l)                                     Other Fees and Charges; Payment of
Fees.  The Lender may from time to time impose additional fees and charges as
consideration for Advances made in excess of Availability or for other events
that constitute an Event of Default or a Default hereunder, including fees and
charges for the administration of Collateral by the Lender, and fees and charges
for the late delivery of reports, which may be assessed in the Lender’s sole
discretion on either an hourly, periodic, or flat fee basis, and in lieu of or
in addition to imposing interest at the Default Rate.

 

Section 2.10                                Time for Interest Payments; Payment
on Non-Business Days; Computation of Interest and Fees.

 

(a)                                  Time For Interest Payments.  Accrued and
unpaid interest accruing on Floating Rate Advances shall be due and payable on
the first day of each month and on the Termination Date (each an “Interest
Payment Date”), or if any such day is not a Business Day, on the next succeeding
Business Day. Interest will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from the date of advance to the
Interest Payment Date.  If an Interest Payment Date is not a Business Day,
payment shall be made on the next succeeding Business Day.  Interest accruing on
each LIBOR Advance shall be due and payable on the last day of the applicable
Interest Period; provided, however, for Interest Periods that are longer than
one month, interest shall nevertheless be due and payable monthly on the last
day of each month, and on the last day of the Interest Period.

 

(b)                                 Payment on Non-Business Days.  Whenever any
payment to be made hereunder shall be stated to be due on a day which is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest on the Advances or the fees hereunder, as the case may be.

 

(c)                                  Computation of Interest and Fees.  Interest
accruing on the outstanding principal balance of the Advances and fees hereunder
outstanding from time to time shall be computed on the basis of actual number of
days elapsed in a year of 360 days.

 

Section 2.11                                Lockbox and Collateral Account;
Sweep of Funds.

 

(a)                                  Lockbox and Collateral Account.

 

(i)                                     The Borrower shall instruct all account
debtors to pay all Accounts directly to the Lockbox.  If, notwithstanding such
instructions, the Borrower receives any payments on Accounts, the Borrower shall
deposit such payments into the Collateral Account.  The Borrower shall also
deposit all other cash proceeds of Collateral regardless of source or nature
directly into the Collateral Account.  Until so deposited, the Borrower

 

22

--------------------------------------------------------------------------------


 

shall hold all such payments and cash proceeds in trust for and as the property
of the Lender and shall not commingle such property with any of its other funds
or property.  All deposits in the Collateral Account shall constitute proceeds
of Collateral and shall not constitute payment of the Obligations.

 

(ii)                                  All items deposited in the Collateral
Account shall be subject to final payment.  If any such item is returned
uncollected, the Borrower will immediately pay the Lender, or, for items
deposited in the Collateral Account, the bank maintaining such account, the
amount of that item, or such bank at its discretion may charge any uncollected
item to the Borrower’s commercial account or other account.  The Borrower shall
be liable as an endorser on all items deposited in the Collateral Account,
whether or not in fact endorsed by the Borrower.

 

(b)                                 Sweep of Funds.  The Lender shall from time
to time, in accordance with the Wholesale Lockbox and Collection Account
Agreement, cause funds in the Collateral Account to be transferred to the
Lender’s general account for payment of the Obligations.  Amounts deposited in
the Collateral Account shall not be subject to withdrawal by the Borrower,
except after payment in full and discharge of all Obligations.

 

Section 2.12                                Voluntary Prepayment; Reduction of
the Maximum Line Amount; Termination of the Credit Facility by the Borrower. 
Except as otherwise provided herein, the Borrower may prepay the Advances in
whole at any time or from time to time in part.  The Borrower may terminate the
Credit Facility or reduce the Maximum Line Amount at any time if it (i) gives
the Lender at least 90 days advance written notice prior to the proposed
Termination Date, and (ii) pays the Lender applicable termination, prepayment
and contracted funds breakage fees in accordance with Section 2.9(g) and
Section 2.9(h).  If the Borrower terminates the Credit Facility or reduces the
Maximum Line Amount to zero, all Obligations shall be immediately due and
payable, and if the Borrower gives the Lender less than the required 90 days
advance written notice, then the interest rate applicable to borrowings
evidenced by Revolving Note shall be the Default Rate for the period of time
commencing 90 days prior to the proposed Termination Date through the date that
the Lender actually receives such written notice.  If the Borrower does not wish
the Lender to consider renewal of the Credit Facility on the next Maturity Date,
then the Borrower shall give the Lender at least 90 days written notice prior to
the Maturity Date that it will not be requesting renewal.  If the Borrower fails
to give the Lender such timely notice, then the interest rate applicable to
borrowings evidenced by the Revolving Note shall be the Default Rate for the
period of time commencing 90 days prior to the Maturity Date through the date
that the Lender actually receives such written notice.

 

Section 2.13                                Mandatory Prepayment.  Without
notice or demand, if the sum of the outstanding principal balance of the
Revolving Advances plus the L/C Amount shall at any time exceed the Borrowing
Base, the Borrower shall (i) first, immediately prepay the Revolving Advances to
the extent necessary to eliminate such excess; and (ii) if prepayment in full of
the Revolving Advances is insufficient to eliminate such excess, pay to the
Lender in immediately available funds for deposit in the Special Account an
amount equal to the remaining excess.  Any payment received by the Lender
hereunder or under Section 2.12 may be applied to the Obligations, in such order
and in such amounts as the Lender in its sole discretion may determine from time
to time.

 

23

--------------------------------------------------------------------------------


 

Section 2.14                                Revolving Advances to Pay
Obligations.  Notwithstanding the terms of Section 2.1, the Lender may, in its
discretion at any time or from time to time, without the Borrower’s request and
even if the conditions set forth in Section 4.2 would not be satisfied, make a
Revolving Advance in an amount equal to the portion of the Obligations from time
to time due and payable, and may deliver the proceeds of any such Revolving
Advance to any affiliate of the Lender in satisfaction of any Wells Fargo Bank
Affiliate Obligations.

 

Section 2.15                                Use of Proceeds.  The Borrower shall
use the initial proceeds of Advances and each Letter of Credit to refinance the
Existing Credit Facility, pay bankruptcy administrative claims and professional
fees, pay closing costs in connection with the Credit Facility and the Gordon
Brothers Term Loan and for ordinary working capital purposes.  Subsequent
proceeds of Advances and each Letter of Credit shall be used by the Borrower for
ordinary working capital purposes (including, without limitation, making
payments with respect to the Gordon Brothers Term Loan).

 

Section 2.16                                Liability Records.  The Lender may
maintain from time to time, at its discretion, records as to the Obligations. 
All entries made on any such record shall be presumed correct until the Borrower
establishes the contrary.  Upon the Lender’s demand, the Borrower will admit and
certify in writing the exact principal balance of the Obligations that the
Borrower then asserts to be outstanding.  Any billing statement or accounting
rendered by the Lender shall be conclusive and fully binding on the Borrower
unless the Borrower gives the Lender specific written notice of exception within
30 days after receipt.

 

ARTICLE III.

 

SECURITY INTEREST; OCCUPANCY; SETOFF

 

Section 3.1                                      Grant of Security Interest. The
Borrower hereby pledges, assigns and grants to the Lender, for the benefit of
itself and as agent for any affiliate of the Lender that may provide credit or
services to the Borrower that constitute Wells Fargo Bank Affiliate Obligations,
a lien and security interest (collectively referred to as the “Security
Interest”) in the Collateral, as security for the payment and performance of the
Obligations.  Upon request by the Lender, the Borrower will grant the Lender,
for the benefit of itself and as agent for any affiliate of the Lender that may
provide credit or services to the Borrower that constitute Wells Fargo Bank
Affiliate Obligations, a security interest in all commercial tort claims that
the Borrower may have against any Person.

 

Section 3.2                                      Notification of Account Debtors
and Other Obligors.  The Lender may at any time (whether or not a Default Period
then exists) notify any account debtor or other Person obligated to pay the
amount due that such right to payment has been assigned or transferred to the
Lender for security and shall be paid directly to the Lender.  The Borrower will
join in giving such notice if the Lender so requests.  At any time after the
Borrower or the Lender gives such notice to an account debtor or other obligor,
the Lender may, but need not, in the Lender’s name or in the Borrower’s name,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of, or securing, any such right to payment, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any such account debtor or

 

24

--------------------------------------------------------------------------------


 

other obligor.  The Lender may, in the Lender’s name or in the Borrower’s name,
as the Borrower’s agent and attorney-in-fact, notify the United States Postal
Service to change the address for delivery of the Borrower’s mail to any address
designated by the Lender, otherwise intercept the Borrower’s mail, and receive,
open and dispose of the Borrower’s mail, applying all Collateral as permitted
under this Agreement and holding all other mail for the Borrower’s account or
forwarding such mail to the Borrower’s last known address.

 

Section 3.3                                      Assignment of Insurance.  As
additional security for the payment and performance of the Obligations, the
Borrower hereby assigns to the Lender any and all monies (including proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of the Borrower with respect to, any and all policies of insurance
now or at any time hereafter covering the Collateral or any evidence thereof or
any business records or valuable papers pertaining thereto, and the Borrower
hereby directs the issuer of any such policy to pay all such monies directly to
the Lender.  At any time, whether or not a Default Period then exists, the
Lender may (but need not), in the Lender’s name or in the Borrower’s name,
execute and deliver proof of claim, receive all such monies, endorse checks and
other instruments representing payment of such monies, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.  Any
monies received as payment for any loss under any insurance policy mentioned
above (other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
the Lender to be applied, at the option of the Lender, either to the prepayment
of the Obligations or shall be disbursed to the Borrower under staged payment
terms reasonably satisfactory to the Lender for application to the cost of
repairs, replacements, or restorations.  Any such repairs, replacements, or
restorations shall be effected with reasonable promptness and shall be of a
value at least equal to the value of the items or property destroyed prior to
such damage or destruction.

 

Section 3.4                                      Occupancy.

 

(a)                                  The Borrower hereby irrevocably grants to
the Lender the right to take exclusive possession of the Premises at any time
during a Default Period without notice or consent.

 

(b)                                 The Lender may use the Premises only to
hold, process, manufacture, sell, use, store, liquidate, realize upon or
otherwise dispose of goods that are Collateral and for other purposes that the
Lender may in good faith deem to be related or incidental purposes.

 

(c)                                  The Lender’s right to hold the Premises
shall cease and terminate upon the earlier of (i) payment in full and discharge
of all Obligations and termination of the Credit Facility, and (ii) final sale
or disposition of all goods constituting Collateral and delivery of all such
goods to purchasers.

 

(d)                                 The Lender shall not be obligated to pay or
account for any rent or other compensation for the possession, occupancy or use
of any of the Premises; provided, however, that if the Lender does pay or
account for any rent or other compensation for the possession, occupancy or use
of any of the Premises, the Borrower shall reimburse the Lender promptly for the
full amount thereof.  In addition, the Borrower will pay, or reimburse the
Lender for, all taxes, fees, duties, imposts, charges and expenses at any time
incurred by or imposed upon the

 

25

--------------------------------------------------------------------------------


 

Lender by reason of the execution, delivery, existence, recordation, performance
or enforcement of this Agreement or the provisions of this Section 3.4.

 

Section 3.5                                      License.  Without limiting the
generality of any other Security Document, the Borrower hereby grants to the
Lender a non-exclusive, worldwide and royalty-free license to use or otherwise
exploit all Intellectual Property Rights of the Borrower for the purpose of: 
(a) completing the manufacture of any in-process materials during any Default
Period so that such materials become saleable Inventory, all in accordance with
the same quality standards previously adopted by the Borrower for its own
manufacturing and subject to the Borrower’s reasonable exercise of quality
control; and (b) selling, leasing or otherwise disposing of any or all
Collateral during any Default Period.

 

Section 3.6                                      Financing Statement.  The
Borrower authorizes the Lender to file from time to time, such financing
statements against collateral described as “all personal property” or “all
assets” or describing specific items of collateral including commercial tort
claims as the Lender deems necessary or useful to perfect the Security
Interest.  All financing statements filed before the date hereof to perfect the
Security Interest were authorized by the Borrower and are hereby re-authorized. 
A carbon, photographic or other reproduction of this Agreement or of any
financing statements signed by the Borrower is sufficient as a financing
statement and may be filed as a financing statement in any state to perfect the
security interests granted hereby.  For this purpose, the Borrower represents
and warrants that the following information is true and correct:

 

Name and address of Debtor:

Gardenburger, Inc.
15615 Alton Parkway, Suite 350
Irvine, California  92618
Federal Employer Identification No.  93-0886359
Organizational Identification No.  208236-13

 

Name and address of Secured Party:

 

Wells Fargo Bank, National Association,

acting through its Wells Fargo Business Credit operating division

245 S. Los Robles Ave., Suite 700
Pasadena, California  91101

 

Section 3.7                                      Setoff.  The Lender may at any
time or from time to time, at its sole discretion and without demand and without
notice to anyone, setoff any liability owed to the Borrower by the Lender,
whether or not due, against any Obligation, whether or not due.  In addition,
each other Person holding a participating interest in any Obligations shall have
the right to appropriate or setoff any deposit or other liability then owed by
such Person to the Borrower, whether or not due, and apply the same to the
payment of said participating interest, as fully as if such Person had lent
directly to the Borrower the amount of such participating interest.

 

26

--------------------------------------------------------------------------------


 

Section 3.8                                      Collateral.  This Agreement
does not contemplate a sale of accounts, contract rights or chattel paper, and,
as provided by law, the Borrower is entitled to any surplus and shall remain
liable for any deficiency.  The Lender’s duty of care with respect to Collateral
in its possession (as imposed by law) shall be deemed fulfilled if it exercises
reasonable care in physically keeping such Collateral, or in the case of
Collateral in the custody or possession of a bailee or other third Person,
exercises reasonable care in the selection of the bailee or other third Person,
and the Lender need not otherwise preserve, protect, insure or care for any
Collateral.  The Lender shall not be obligated to preserve any rights the
Borrower may have against prior parties, to realize on the Collateral at all or
in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application.  The Lender has no obligation
to clean-up or otherwise prepare the Collateral for sale.  The Borrower waives
any right it may have to require the Lender to pursue any third Person for any
of the Obligations.

 

ARTICLE IV.

CONDITIONS OF LENDING

 

Section 4.1                                      Conditions Precedent to the
Initial Advances and Letters of Credit.  The Lender’s obligation to make the
initial Advances or to cause any Letters of Credit to be issued shall be subject
to the condition precedent that the Lender shall have received all of the
following, each properly executed by the appropriate party and in form and
substance satisfactory to the Lender:

 

(a)                                  This Agreement.

 

(b)                                 The Notes.

 

(c)                                  A Standby Letter of Credit Agreement and a
Commercial Letter of Credit Agreement, and L/C Application for each Letter of
Credit that the Borrower wishes to have issued thereunder.

 

(d)                                 A true and correct copy of any and all
leases pursuant to which the Borrower is leasing the Premises, together with a
landlord’s disclaimer and consent with respect to each such lease.

 

(e)                                  A true and correct copy of any and all
agreements pursuant to which the Borrower’s property is in the possession of any
Person other than the Borrower, together with, in the case of any goods held by
such Person for resale, (i) a consignee’s acknowledgment and waiver of Liens,
(ii) UCC financing statements sufficient to protect the Borrower’s and the
Lender’s interests in such goods, and (iii) UCC searches showing that no other
secured party has filed a financing statement against such Person and covering
property similar to the Borrower’s other than the Borrower, or if there exists
any such secured party, evidence that each such secured party has received
notice from the Borrower and the Lender sufficient to protect the Borrower’s and
the Lender’s interests in the Borrower’s goods from any claim by such secured
party.

 

(f)                                    An acknowledgment and waiver of Liens
from each warehouse in which the Borrower is storing Inventory.

 

27

--------------------------------------------------------------------------------

 


(g)                                 A true and correct copy of any and all
agreements pursuant to which the Borrower’s property is in the possession of any
Person other than the Borrower, together with, (i) an acknowledgment and waiver
of Liens from each subcontractor who has possession of the Borrower’s goods from
time to time, (ii) UCC financing statements sufficient to protect the Borrower’s
and the Lender’s interests in such goods, and (iii) UCC searches showing that no
other secured party has filed a financing statement covering such Person’s
property other than the Borrower, or if there exists any such secured party,
evidence that each such secured party has received notice from the Borrower and
the Lender sufficient to protect the Borrower’s and the Lender’s interests in
the Borrower’s goods from any claim by such secured party.

 

(h)                                 The Wholesale Lockbox and Collection Account
Agreement.

 

(i)                                     A Intellectual Property Security
Agreement.

 

(j)                                     The Intercreditor Agreement.

 

(k)                                  Current searches of appropriate filing
offices showing that (i) no Liens have been filed and remain in effect against
the Borrower except Permitted Liens or Liens held by Persons who have agreed in
writing that upon receipt of proceeds of the initial Advances, they will
satisfy, release or terminate such Liens in a manner satisfactory to the Lender,
and (ii) the Lender has duly filed all financing statements necessary to perfect
the Security Interest, to the extent the Security Interest is capable of being
perfected by filing.

 

(l)                                     The Lender’s Security Interest must have
been perfected to the satisfaction of the Lender and its counsel.  The Final
Financing Order from the Bankruptcy Court shall provide that the Security
Interests granted to the Lender as security for all of the Obligations shall be
effective and perfected upon the date of the Final Financing Order and without
the necessity of the execution or recordation of mortgages, security agreements,
financing statements, notices of lien or similar instruments in any jurisdiction
or of the taking of any other action.

 

(m)                               A certificate of the Borrower’s President,
Secretary or Assistant Secretary certifying that attached to such certificate
are (i) the resolutions of the Borrower’s Directors and, if required, Owners,
authorizing the execution, delivery and performance of the Loan Documents,
(ii) true, correct and complete copies of the Borrower’s Constituent Documents,
and (iii) examples of the signatures of the Borrower’s Officers or agents
authorized to execute and deliver the Loan Documents and other instruments,
agreements and certificates, including Advance requests, on the Borrower’s
behalf.

 

(n)                                 A current certificate issued by the
Secretary of State of Oregon, certifying that the Borrower is in compliance with
all applicable organizational requirements of the State of Oregon.

 

(o)                                 Evidence that the Borrower is duly licensed
or qualified to transact business in all jurisdictions where the character of
the property owned or leased or the nature of the business transacted by it
makes such licensing or qualification necessary.

 

(p)                                 A certificate of an Officer of the Borrower
confirming, in his personal capacity, the representations and warranties set
forth in Article V.

 

28

--------------------------------------------------------------------------------


 

(q)                                 Certificates of the insurance required
hereunder, with all hazard insurance containing a lender’s loss payable
endorsement in the Lender’s favor and with all liability insurance naming the
Lender as an additional insured.

 

(r)                                    Payment of the fees and commissions due
under Section 2.9 through the date of the initial Advance or Letter of Credit
and expenses incurred by the Lender through such date and required to be paid by
the Borrower under Section 8.5, including all legal expenses incurred through
the date of this Agreement.

 

(s)                                  Approval of the Gordon Brothers’ commitment
letter in respect to the amendment or extension of the Gordon Brothers Term Loan
upon the effective date of an Approved Plan of Reorganization.

 

(t)                                    The entry in form and substance
satisfactory to the Lender by the Bankruptcy Court of a final order which has
determined to be adequate by the Court (i) approving the Borrower’s motion on
notice to creditors for order authorizing and approving replacement
post-petition financing facility and (ii) granting security interests and liens
pursuant to section 105(a) and 364(c)(2) and (3) of the Bankruptcy Code, which
order either has not been reconsidered or appealed or has not been stayed
pending reconsideration or appeal.  Notwithstanding the foregoing, if no
objection has been presented to the Bankruptcy Court with respect to such final
order, the order will be deemed to be final on the date of entry and the
condition to lending set forth in this paragraph will be deemed to have been
satisfied on such date.

 

(u)                                 Evidence that after (A) making the initial
Revolving Advance, (B) satisfying all obligations owed to the Borrower’s prior
lender, CapitalSource Finance LLC, as agent and lender, (C) reserving for all
carve-outs approved by the Bankruptcy Court and for post-petition trade payables
not paid within 30 days after the due date thereof and for goods reclaimed under
section 546(c) of the Bankruptcy Code (unless such goods have been returned),
(D) paying the origination fee set forth in Section 2.9(b) and the origination
fee payable to Gordon Brothers upon the closing of the Gordon Brothers Term
Loan, and (E) satisfying all closing costs, Availability shall be not less than
$2,400,000.

 

(v)                                 Evidence that the Gordon Brothers Term Loan
is closing and funding contemporaneously with the closing of the Credit
Facility.

 

(w)                               Evidence of satisfactory verification of the
Borrower’s Accounts.

 

(x)                                   A Customer Identification Information form
and such other forms and verification as the Lender may need to comply with the
U.S.A. Patriot Act.

 

(y)                                 Opinions of counsel to the Borrower.

 

(z)                                   The absence of any litigation or other
proceeding (other than the Bankruptcy Case) the result of which might have a
material adverse effect on the assets, properties, business, prospects,
profitability, operations or condition (financial or otherwise) of the Borrower,
or on the value of the Collateral.

 

29

--------------------------------------------------------------------------------


 

(aa)                            The absence of any material adverse change in
the assets, properties, business, prospects, profitability, operations or
condition (financial or otherwise) of the Borrower, or in the value of the
Collateral, since the date of the most recent financial information delivered to
the Lender.

 

(bb)                          The absence of any material changes in
governmental regulations or policies affecting the Borrower or the Lender.

 

(cc)                            The entry of a final order (the “Final DIP
Order”) by the Bankruptcy Court on terms acceptable to the Lender and its
counsel, approving the Loan Documents and granting super priority claim status
and liens in favor of the Lender, which Final DIP Order shall not have been
appealed, stayed reversed or modified.

 

(dd)                          Such other documents as the Lender in its sole
discretion may require.

 

Section 4.2                                      Conditions Precedent to All
Advances and Letters of Credit.  The Lender’s obligation to make each Advance or
to cause the issuance of a Letter of Credit shall be subject to the further
conditions precedent that:

 

(a)                                  the representations and warranties
contained in Article V are correct on and as of the date of such Advance or
issuance of a Letter of Credit as though made on and as of such date, except to
the extent that such representations and warranties relate solely to an earlier
date; and

 

(b)                                 no event has occurred and is continuing, or
would result from such Advance or issuance of a Letter of Credit which
constitutes a Default or an Event of Default.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender as follows:

 

Section 5.1                                      Existence and Power; Name;
Chief Executive Office; Inventory and Equipment Locations; Federal Employer
Identification Number and Organizational Identification Number.  The Borrower is
a corporation, duly organized, validly existing and in good standing under the
laws of the State of Oregon and is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.  The Borrower has all requisite power and authority to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under, the Loan Documents.  During its existence,
the Borrower has done business solely under the names set forth in
Schedule 5.1.  The Borrower’s chief executive office and principal place of
business are located at the addresses set forth in Schedule 5.1, and all of the
Borrower’s records relating to its business or the Collateral are kept at those
locations.  All Inventory and Equipment is located at those locations or at one
of the other locations listed in Schedule 5.1.  The Borrower’s federal employer
identification number and organization identification number are correctly set
forth in Section 3.6.

 

30

--------------------------------------------------------------------------------


 

Section 5.2                                      Capitalization.  Schedule 5.2
constitutes a correct and complete list of all Persons holding ownership
interests and rights to acquire ownership interests which if fully exercised
would cause such Person to hold more than five percent (5%) of all ownership
interests of the Borrower on a fully diluted basis, and an organizational chart
showing the ownership structure of all Subsidiaries of the Borrower.

 

Section 5.3                                      Authorization of Borrowing; No
Conflict as to Law or Agreements.  The execution, delivery and performance by
the Borrower of the Loan Documents and the borrowings from time to time
hereunder have been duly authorized by all necessary corporate action and do not
and will not (i) require any consent or approval of the Borrower’s Owners;
(ii) require any authorization, consent or approval by, or registration,
declaration or filing with, or notice to, any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
any third party, except such authorization, consent, approval, registration,
declaration, filing or notice as has been obtained, accomplished or given prior
to the date hereof; (iii) violate any provision of any law, rule or regulation
(including Regulation X of the Board of Governors of the Federal Reserve System)
or of any order, writ, injunction or decree presently in effect having
applicability to the Borrower or of the Borrower’s Constituent Documents;
(iv) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other material agreement, lease or instrument to
which the Borrower is a party or by which it or its properties may be bound or
affected (provided that the Borrower is in default of terms under the Existing
Credit Facility and the Annex Convertible Senior Subordinated Note); or
(v) result in, or require, the creation or imposition of any Lien (other than
the Security Interest) upon or with respect to any of the properties now owned
or hereafter acquired by the Borrower.

 

Section 5.4                                      Legal Agreements.  This
Agreement constitutes and, upon due execution by the Borrower and approval of
the Bankruptcy Court, the other Loan Documents will constitute the legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.

 

Section 5.5                                      Subsidiaries.  The Borrower has
no Subsidiaries.

 

Section 5.6                                      Financial Condition; No Adverse
Change.  The Borrower has furnished to the Lender its audited financial
statements for its fiscal year ended September 30, 2004 and unaudited financial
statements for the fiscal-year-to-date period ended August 31, 2005 and those
statements fairly present the Borrower’s financial condition on the dates
thereof and the results of its operations and cash flows for the periods then
ended and were prepared in accordance with GAAP.  Since the date of the most
recent financial statements, there has been no material adverse change in the
Borrower’s business, properties or condition (financial or otherwise).

 

Section 5.7                                      Litigation.  There are no
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened against or affecting the Borrower or any of its Affiliates or the
properties of the Borrower or any of its Affiliates before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which, if determined adversely to the Borrower or any of
its Affiliates, would have a material adverse effect on the financial condition,
properties or operations of the Borrower or any of its Affiliates.

 

31

--------------------------------------------------------------------------------


 

Section 5.8                                      Regulation U.  The Borrower is
not engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Advance will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.

 

Section 5.9                                      Taxes.  The Borrower and its
Affiliates have paid or caused to be paid to the proper authorities when due all
federal, state and local taxes required to be withheld by each of them.  The
Borrower and its Affiliates have filed all federal, state and local tax returns
which to the knowledge of the Officers of the Borrower or any Affiliate, as the
case may be, are required to be filed, and the Borrower and its Affiliates have
paid or caused to be paid to the respective taxing authorities all taxes as
shown on said returns or on any assessment received by any of them to the extent
such taxes have become due.

 

Section 5.10                                Titles and Liens.  The Borrower has
good and absolute title to all Collateral free and clear of all Liens other than
(i) Permitted Liens and (ii) Liens securing the Existing Credit Facility (which
Liens shall be terminated upon repayment of the Existing Credit Agreement with
the proceeds of the initial Advances hereunder).  No financing statement naming
the Borrower as debtor is on file in any office except to perfect only Permitted
Liens and Liens securing the Existing Credit Facility.

 

Section 5.11                                Intellectual Property Rights.

 

(a)                                  Owned Intellectual Property.  Schedule 5.11
is a complete list of all patents, applications for patents, trademarks,
applications to register trademarks, service marks, applications to register
service marks, mask works, trade dress and copyrights for which the Borrower is
the owner of record (the “Owned Intellectual Property”).  Except as disclosed on
Schedule 5.11, (i) the Borrower owns the Owned Intellectual Property free and
clear of all restrictions (including covenants not to sue a third party), court
orders, injunctions, decrees, writs or Liens, whether by written agreement or
otherwise, (ii) no Person other than the Borrower owns or has been granted any
right in the Owned Intellectual Property, (iii) all Owned Intellectual Property
is valid, subsisting and enforceable and (iv) the Borrower has taken all
commercially reasonable action necessary to maintain and protect the Owned
Intellectual Property.

 

(b)                                 Agreements with Employees and Contractors. 
The Borrower has entered into a legally enforceable agreement with each of its
senior management obligating each such Person to assign to the Borrower, without
any additional compensation, any Intellectual Property Rights created,
discovered or invented by such Person in the course of such Person’s employment
or engagement with the Borrower (except to the extent prohibited by law), and
further requiring such Person to cooperate with the Borrower, without any
additional compensation, in connection with securing and enforcing any
Intellectual Property Rights therein.

 

(c)                                  Intellectual Property Rights Licensed from
Others.  Schedule 5.11 is a complete list of all agreements under which the
Borrower has licensed Intellectual Property Rights from another Person
(“Licensed Intellectual Property”) other than readily available, non-negotiated
licenses of computer software and other intellectual property used solely for

 

32

--------------------------------------------------------------------------------


 

performing accounting, word processing and similar administrative tasks
(“Off-the-shelf Software”) and a summary of any ongoing payments the Borrower is
obligated to make with respect thereto.  Except as disclosed on Schedule 5.11
and in written agreements, copies of which have been given to the Lender, the
Borrower’s licenses to use the Licensed Intellectual Property are free and clear
of all restrictions, Liens, court orders, injunctions, decrees, or writs,
whether by written agreement or otherwise.  Except as disclosed on
Schedule 5.11, the Borrower is not obligated or under any liability whatsoever
to make any payments of a material nature by way of royalties, fees or otherwise
to any owner of, licensor of, or other claimant to, any Intellectual Property
Rights.

 

(d)                                 Other Intellectual Property Needed for
Business.  Except for Off-the-shelf Software and as disclosed on Schedule 5.11,
the Owned Intellectual Property and the Licensed Intellectual Property
constitute all Intellectual Property Rights used or necessary to conduct the
Borrower’s business as it is presently conducted or as the Borrower reasonably
foresees conducting it.

 

(e)                                  Infringement.  Except as disclosed on
Schedule 5.11, the Borrower has no knowledge of, and has not received any
written claim or notice alleging, any Infringement of another Person’s
Intellectual Property Rights (including any written claim that the Borrower must
license or refrain from using the Intellectual Property Rights of any third
party) nor, to the Borrower’s knowledge, is there any threatened claim or any
reasonable basis for any such claim.

 

Section 5.12                                Plans.  Except as disclosed to the
Lender in writing prior to the date hereof, neither the Borrower nor any ERISA
Affiliate (i) maintains or has maintained any Pension Plan, (ii) contributes or
has contributed to any Multiemployer Plan or (iii) provides or has provided
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required under Section 601 of ERISA,
Section 4980B of the IRC or applicable state law).  Neither the Borrower nor any
ERISA Affiliate has received any notice or has any knowledge to the effect that
it is not in full compliance with any of the requirements of ERISA, the IRC or
applicable state law with respect to any Plan.  No Reportable Event exists in
connection with any Pension Plan.  Each Plan which is intended to qualify under
the IRC is so qualified, and no fact or circumstance exists which may have an
adverse effect on the Plan’s tax-qualified status.  Neither the Borrower nor any
ERISA Affiliate has (i) any accumulated funding deficiency (as defined in
Section 302 of ERISA and Section 412 of the IRC) under any Plan, whether or not
waived, (ii) any liability under Section 4201 or 4243 of ERISA for any
withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan or (iii) any liability or knowledge of any facts or
circumstances which could result in any liability to the Pension Benefit
Guaranty Corporation, the Internal Revenue Service, the Department of Labor or
any participant in connection with any Plan (other than routine claims for
benefits under the Plan).

 

Section 5.13                                Default.  The Borrower is in
compliance with all provisions of all agreements, instruments, decrees and
orders to which it is a party or by which it or its property is bound or
affected, the breach or default of which could have a material adverse effect on
the Borrower’s financial condition, properties or operations.  Notwithstanding
the foregoing, the Borrower is in default of terms under the Existing Credit
Facility and the Annex Convertible Senior Subordinated Note.

 

33

--------------------------------------------------------------------------------


 

Section 5.14                                Environmental Matters.

 

(a)                                  Except as disclosed on Schedule 5.14, there
are not present in, on or under the Premises any Hazardous Substances in such
form or quantity as to create any material liability or obligation for either
the Borrower or the Lender under the common law of any jurisdiction or under any
Environmental Law, and no Hazardous Substances have ever been stored, buried,
spilled, leaked, discharged, emitted or released in, on or under the Premises in
such a way as to create any such material liability.

 

(b)                                 Except as disclosed on Schedule 5.14, the
Borrower has not disposed of Hazardous Substances in such a manner as to create
any material liability under any Environmental Law.

 

(c)                                  Except as disclosed on Schedule 5.14, there
have not existed in the past, nor are there any threatened or impending
requests, claims, notices, investigations, demands, administrative proceedings,
hearings or litigation relating in any way to the Premises or the Borrower,
alleging material liability under, violation of, or noncompliance with any
Environmental Law or any license, permit or other authorization issued pursuant
thereto.

 

(d)                                 Except as disclosed on Schedule 5.14, the
Borrower’s businesses are and have in the past always been conducted in
accordance with all Environmental Laws and all licenses, permits and other
authorizations required pursuant to any Environmental Law and necessary for the
lawful and efficient operation of such businesses are in the Borrower’s
possession and are in full force and effect, nor has the Borrower been denied
insurance on grounds related to potential environmental liability.  No permit
required under any Environmental Law is scheduled to expire within 12 months and
there is no threat that any such permit will be withdrawn, terminated, limited
or materially changed.

 

(e)                                  Except as disclosed on Schedule 5.14, the
Premises are not and never have been listed on the National Priorities List, the
Comprehensive Environmental Response, Compensation and Liability Information
System or any similar federal, state or local list, schedule, log, inventory or
database.

 

(f)                                    The Borrower has delivered to the Lender
all environmental assessments, audits, reports, permits, licenses and other
documents describing or relating in any way to the Premises or the Borrower’s
businesses.

 

Section 5.15                                Submissions to Lender.  All
financial and other information provided to the Lender by or on behalf of the
Borrower in connection with the Borrower’s request for the credit facilities
contemplated hereby (including, without limitation, the cash budget that was
approved by the Lender prior to Lender setting the financial covenants contained
herein) (i) is true and correct in all material respects, (ii) does not omit any
material fact necessary to make such information not misleading and, (iii) as to
projections, valuations or pro forma financial statements, present a good faith
opinion as to such projections, valuations and pro forma condition and results.

 

Section 5.16                                Financing Statements.  The Borrower
has authorized the filing of financing statements sufficient when filed to
perfect the Security Interest and the other security

 

34

--------------------------------------------------------------------------------


 

interests created by the Security Documents.  When such financing statements are
filed in the offices noted therein, the Lender will have a valid and perfected
security interest in all Collateral which is capable of being perfected by
filing financing statements.  None of the Collateral is or will become a fixture
on real estate, unless a sufficient fixture filing is in effect with respect
thereto.

 

Section 5.17                                Rights to Payment.  Each right to
payment and each instrument, document, chattel paper and other agreement
constituting or evidencing Collateral is (or, in the case of all future
Collateral, will be when arising or issued) the valid, genuine and legally
enforceable obligation, subject to no defense, setoff or counterclaim, of the
account debtor or other obligor named therein or in the Borrower’s records
pertaining thereto as being obligated to pay such obligation.

 

Section 5.18                                Bankruptcy Case.  The Borrower does
not at this time contemplate converting or dismissing the Bankruptcy Case, or
stipulating to the appointment of a chapter 11 trustee or examiner.

 

ARTICLE VI.

 

COVENANTS

 

So long as the Obligations shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing:

 

Section 6.1                                      Reporting Requirements.  The
Borrower will deliver, or cause to be delivered, to the Lender each of the
following, which shall be in form and detail acceptable to the Lender:

 

(a)                                  Annual Financial Statements.  As soon as
available, and in any event within 90 days after the end of each fiscal year of
the Borrower, the Borrower’s audited financial statements with the unqualified
opinion of independent certified public accountants selected by the Borrower and
acceptable to the Lender, which annual financial statements shall include the
Borrower’s balance sheet as at the end of such fiscal year and the related
statements of the Borrower’s income, retained earnings and cash flows for the
fiscal year then ended, prepared, if the Lender so requests, on a consolidating
and consolidated basis to include any Affiliates, all in reasonable detail and
prepared in accordance with GAAP, together with (i) copies of all management
letters prepared by such accountants; (ii) a report signed by such accountants
stating that in making the investigations necessary for said opinion they
obtained no knowledge, except as specifically stated, of any Default or Event of
Default and all relevant facts in reasonable detail to evidence, and the
computations as to, whether or not the Borrower is in compliance with the
Financial Covenants; and (iii) a certificate of the Borrower’s chief financial
officer stating that such financial statements have been prepared in accordance
with GAAP, fairly represent the Borrower’s financial position and the results of
its operations, and whether or not such Officer has knowledge of the occurrence
of any Default or Event of Default and, if so, stating in reasonable detail the
facts with respect thereto.  Notwithstanding the foregoing, it is understood
that the opinion of independent certified accountants referenced above in this

 

35

--------------------------------------------------------------------------------


 

paragraph with respect to the Borrower’s fiscal year ending September 30, 2005
will be subject to a “going concern” qualification.

 

(b)                                 Monthly Financial Statements.  As soon as
available and in any event within 30 days after the end of each month, the
unaudited/internal balance sheet and statements of income and retained earnings
of the Borrower as at the end of and for such month and for the year to date
period then ended, prepared, if the Lender so requests, on a consolidating and
consolidated basis to include any Affiliates, in reasonable detail and stating
in comparative form the figures for the corresponding date and periods in the
previous year, all prepared in accordance with GAAP, subject to year-end audit
adjustments and which fairly represent the Borrower’s financial position and the
results of its operations; and accompanied by a certificate of the Borrower’s
chief financial officer, substantially in the form of Exhibit C hereto stating
(i) that such financial statements have been prepared in accordance with GAAP,
subject to year-end audit adjustments, and fairly represent the Borrower’s
financial position and the results of its operations, (ii) whether or not such
Officer has knowledge of the occurrence of any Default or Event of Default not
theretofore reported and remedied and, if so, stating in reasonable detail the
facts with respect thereto, and (iii) all relevant facts in reasonable detail to
evidence, and the computations as to, whether or not the Borrower is in
compliance with the Financial Covenants.

 

(c)                                  Collateral Reports.  Within 15 days after
the end of each month or more frequently if the Lender so requires, a detailed
aging of the Borrower’s accounts receivable and its accounts payable, detailed
inventory reports by inventory class and by inventory location, an inventory
certification report, and a calculation of the Borrower’s Accounts, Eligible
Accounts, Inventory and Eligible Inventory as at the end of such month or
shorter time period.

 

(d)                                 Projections.  No later than 30 days prior to
the first day of each fiscal year, the Borrower’s projected balance sheets,
income statements, statements of cash flow and projected Availability for each
month of such fiscal year, each in reasonable detail.  Such items will be 
certified by the Officer who is the Borrower’s chief financial officer as being
the most accurate projections available and identical to the projections used by
the Borrower for internal planning purposes and be delivered with a statement of
underlying assumptions and such supporting schedules and information as the
Lender may in its discretion require.

 

(e)                                  Weekly Reports.  Weekly (on or before
Wednesday of each week), or more frequently if the Lender so requires, the
Borrower’s reports of gross sales, collections and cash disbursements for the
prior week and a report of all variances between the cash budget and the actual
budget for such week.

 

(f)                                    Daily Reports.  Daily, reports of the
Borrower’s sales, credit memos, cash collections and other adjustments with
respect to the Borrower’s Accounts, along with supporting documentation as
requested by the Lender from time to time (including, without limitation,
invoice registers, cash receipts journals, copies of invoices, bills of lading
and customer remittances);

 

(g)                                 Customer Lists.  At the same time as
delivery of the monthly financial statements required under Section 6.1(b) for
the months ended March 31, June 30, September 30

 

36

--------------------------------------------------------------------------------


 

and December 31 of each year, an updated customer list, including contact names
and addresses of Borrower’s account debtors.

 

(h)                                 Bankruptcy Court Reporting.  Concurrently
with the filing or service thereof, copies of all reports, pleadings, motions,
applications, financial information and other documents filed by or on behalf of
the Borrower with the Bankruptcy Court or the U.S. trustee assigned to the
Bankruptcy Case.

 

(i)                                     Cash Budget.  If an Approved Plan of
Reorganization has not been approved by the Bankruptcy Court in the Bankruptcy
Case at least 45 days prior to the expiration of the current approved cash
budget of the Borrower, no less than 45 days before the expiration of such
approved cash budget, Borrower’s cash budget for the period beginning after the
expiration of such approved cash budget and ending on July 31, 2006, which
budget shall be acceptable to the Lender in its sole discretion exercised in a
commercially reasonable manner.

 

(j)                                     Litigation.  Immediately after the
commencement thereof, notice in writing of all litigation and of all proceedings
before any governmental or regulatory agency affecting the Borrower (i) of the
type described in Section 5.14(c) or (ii) which seek a monetary recovery against
the Borrower in excess of $50,000.

 

(k)                                  Defaults.  When any Officer of the Borrower
becomes aware of the probable occurrence of any Default or Event of Default, and
no later than 3 days after such Officer becomes aware of such Default or Event
of Default, notice of such occurrence, together with a detailed statement by a
responsible Officer of the Borrower of the steps being taken by the Borrower to
cure the effect thereof.

 

(l)                                     Plans.  As soon as possible, and in any
event within 30 days after the Borrower knows or has reason to know that any
Reportable Event with respect to any Pension Plan has occurred, a statement
signed by the Officer who is the Borrower’s chief financial officer setting
forth details as to such Reportable Event and the action which the Borrower
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event to the Pension Benefit Guaranty Corporation.  As soon as
possible, and in any event within 10 days after the Borrower fails to make any
quarterly contribution required with respect to any Pension Plan under
Section 412(m) of the IRC, the Borrower will deliver to the Lender a statement
signed by the Officer who is the Borrower’s chief financial officer setting
forth details as to such failure and the action which the Borrower proposes to
take with respect thereto, together with a copy of any notice of such failure
required to be provided to the Pension Benefit Guaranty Corporation.  As soon as
possible, and in any event within ten days after the Borrower knows or has
reason to know that it has or is reasonably expected to have any liability under
Sections 4201 or 4243 of ERISA for any withdrawal, partial withdrawal,
reorganization or other event under any Multiemployer Plan, the Borrower will
deliver to the Lender a statement of the Borrower’s chief financial officer
setting forth details as to such liability and the action which the Borrower
proposes to take with respect thereto.

 

(m)                               Disputes.  Promptly upon knowledge thereof,
notice of (i) any disputes or claims by the Borrower’s customers  exceeding
$10,000 individually or $20,000 in the aggregate during any fiscal year;
(ii) credit memos; and (iii) any goods returned to or recovered by the Borrower.

 

37

--------------------------------------------------------------------------------


 

(n)                                 Officers and Directors.  Promptly upon
knowledge thereof, notice of any change in the persons constituting the
Borrower’s Officers and Directors.

 

(o)                                 Collateral.  Promptly upon knowledge
thereof, notice of any loss of or material damage to any Collateral or of any
substantial adverse change in any Collateral or the prospect of payment thereof.

 

(p)                                 Commercial Tort Claims.  Promptly upon
knowledge thereof, notice of any commercial tort claims it may bring against any
Person, including the name and address of each defendant, a summary of the
facts, an estimate of the Borrower’s damages, copies of any complaint or demand
letter submitted by the Borrower, and such other information as the Lender may
request.

 

(q)                                 Intellectual Property.

 

(i)                                     30 days prior written notice of
Borrower’s intent to acquire material Intellectual Property Rights and, upon
request, shall provide the Lender with copies of all proposed documents and
agreements concerning such rights.

 

(ii)                                  Promptly upon knowledge thereof, notice of
(A) any Infringement of its Intellectual Property Rights by others, (B) claims
that the Borrower is Infringing another Person’s Intellectual Property Rights
and (C) any threatened cancellation, termination or material limitation of its
Intellectual Property Rights.

 

(iii)                               Promptly upon receipt, copies of all
registrations and filings with respect to its Intellectual Property Rights.

 

(r)                                    Reports to Owners.  Promptly upon their
distribution, copies of all financial statements, reports and proxy statements
which the Borrower shall have sent to its Owners.

 

(s)                                  SEC Filings.  Promptly after the sending or
filing thereof, copies of all regular and periodic reports which the Borrower
shall file with the Securities and Exchange Commission or any national
securities exchange.

 

(t)                                    Tax Returns of Borrower.  As soon as
possible, and in any event no later than 30 days after they are filed, copies of
the state and federal income tax returns and all schedules thereto of the
Borrower.

 

(u)                                 Violations of Law.  Promptly upon knowledge
thereof, notice of the Borrower’s violation of any law, rule or regulation, the
non-compliance with which could materially and adversely affect the financial
condition, properties or operations of the Borrower.

 

(v)                                 Other Reports.  From time to time, with
reasonable promptness, any and all receivables schedules, inventory reports,
collection reports, deposit records, equipment schedules, copies of invoices to
account debtors, shipment documents and delivery receipts for goods sold, and
such other material, reports, records or information as the Lender may request.

 

38

--------------------------------------------------------------------------------


 

Section 6.2                                      Financial Covenants.

 

(a)                                  Minimum Availability.  The Borrower shall
maintain at all times Availability not less than the amounts set forth for such
date as follows:

 

Dates

 

Minimum Availability

 

Closing through 12/02/05

 

$

2,000,000

 

12/03/05 through 12/30/05

 

$

1,750,000

 

12/31/05 and at all times thereafter

 

$

1,500,000

 

 

(b)                                 Minimum Net Cash Flow.  The Borrower will
achieve, for the test periods set forth below, Net Cash Flow in an amount not
less than the amount set forth below:

 

Test Period

 

Minimum Net Cash Flow

 

10/01/05 through 12/02/05

 

$

(900,000

)

10/29/05 through 12/30/05

 

$

(600,000

)

12/03/05 through 01/27/05

 

$

(1,800,000

)

12/31/05 through 02/24/06

 

$

200,000

 

 

(c)                                  Minimum Gross Sales.  The Borrower will
achieve, for each period described below, gross sales of not less than the
amount set forth for each such period:

 

Period

 

Minimum Gross Sales

 

10/01/05 through 10/31/05

 

$

3,600,000

 

11/01/05 through 11/30/05

 

$

3,000,000

 

12/01/05 through 12/31/05

 

$

3,600,000

 

01/01/06 through 01/31/06

 

$

4,300,000

 

02/01/06 through 02/28/06

 

$

3,900,000

 

03/01/06 through 03/31/06

 

$

5,100,000

 

04/01/06 through 04/30/06

 

$

4,500,000

 

05/01/06 through 05/31/06

 

$

5,200,000

 

06/01/06 through 06/30/06

 

$

5,200,000

 

07/01/06 through 07/31/06

 

$

4,700,000

 

 

(d)                                 Minimum Net Sales.  In the event that the
Borrower fails to achieve the minimum gross sales required by Section 6.2(c) for
any period set forth above, the Borrower will achieve, for the period set forth
below ending on the same end date as the period for which the Borrower failed
such minimum gross sales covenant, cumulative Net Sales of not less than the
amount set forth for the period ending on such date set forth below:

 

Period

 

Minimum Net Sales

 

10/01/05 through 10/31/05

 

$

3,100,000

 

10/01/05 through 11/30/05

 

$

5,700,000

 

10/01/05 through 12/31/05

 

$

8,600,000

 

10/01/05 through 01/31/06

 

$

12,100,000

 

10/01/05 through 02/28/06

 

$

15,500,000

 

10/01/05 through 03/31/06

 

$

19,700,000

 

10/01/05 through 04/30/06

 

$

23,700,000

 

10/01/05 through 05/31/06

 

$

27,800,000

 

10/01/05 through 06/30/06

 

$

32,000,000

 

10/01/05 through 07/31/06

 

$

36,000,000

 

 

39

--------------------------------------------------------------------------------


 

(e)                                  New Covenants.  On or before February 24,
2006, the Lender shall set new covenant levels for Sections 6.2(b) for periods
after such date.  The new covenant levels will be based upon the Borrower’s
projections and cash budget for such periods received by the Lender pursuant to
Sections 6.1(d) and 6.1(i) and shall be no less stringent than the present
levels; provided that with respect to Section 6.2(b), the new covenant levels
will be based on a $500,000 negative variance based upon the projections and
updated cash flow budget for such periods.

 

Section 6.3                                      Permitted Liens; Financing
Statements.

 

(a)                                  The Borrower will not create, incur or
suffer to exist any Lien (other than Liens in connection with the Existing
Credit Facility, which Liens shall be terminated promptly upon the repayment of
the Existing Credit Facility with the proceeds of the initial Advances and the
Gordon Brothers Term Loan) upon or of any of its assets, now owned or hereafter
acquired, to secure any indebtedness; excluding, however, from the operation of
the foregoing, the following (each a “Permitted Lien”; collectively, “Permitted
Liens”):

 

(i)                                     In the case of any of the Borrower’s
property which is not Collateral, covenants, restrictions, rights, easements and
minor irregularities in title which do not materially interfere with the
Borrower’s business or operations as presently conducted;

 

(ii)                                  Liens in existence on the date hereof and
listed in Schedule 6.3 hereto, securing indebtedness for borrowed money
permitted under Section 6.4;

 

(iii)                               The Security Interest and Liens created by
the Security Documents;

 

(iv)                              Liens in favor of Gordon Brothers that are
subject to the terms of the Intercreditor Agreement;

 

(v)                                 Purchase money security interests for
pre-existing financed personal property and leases of equipment;

 

(vi)                              The Carveout (as defined in the Final
Financing Order); and

 

(vii)                           Liens to secure indebtedness permitted by
Section 6.4(b) but solely with respect to premiums so financed.

 

(b)                                 The Borrower will not amend any financing
statements in favor of the Lender except as permitted by law.  Any authorization
by the Lender to any Person to amend financing statements in favor of the Lender
shall be in writing.

 

Section 6.4                                      Indebtedness.  The Borrower
will not incur, create, assume or permit to exist any indebtedness or liability
on account of deposits or advances or any indebtedness for

 

40

--------------------------------------------------------------------------------


 

borrowed money or letters of credit issued on the Borrower’s behalf, or any
other indebtedness or liability evidenced by notes, bonds, debentures or similar
obligations, except:

 

(a)                                  Indebtedness arising hereunder;

 

(b)                                 Insurance premium financing in an amount not
to exceed $700,000;

 

(c)                                  Indebtedness of the Borrower in existence
on the date hereof and listed in Schedule 6.4 hereto; and

 

(d)                                 Indebtedness relating to Permitted Liens.

 

Section 6.5                                      Guaranties.  The Borrower will
not assume, guarantee, endorse or otherwise become directly or contingently
liable in connection with any obligations of any other Person, except:

 

(a)                                  The endorsement of negotiable instruments
by the Borrower for deposit or collection or similar transactions in the
ordinary course of business; and

 

(b)                                 Guaranties, endorsements and other direct or
contingent liabilities in connection with the obligations of other Persons, in
existence on the date hereof and listed in Schedule 6.4 hereto.

 

Section 6.6                                      Investments and Subsidiaries. 
The Borrower will not make or permit to exist any loans or advances to, or make
any investment or acquire any interest whatsoever in, any other Person or
Affiliate, including any partnership or joint venture, nor purchase or hold
beneficially any stock or other securities or evidence of indebtedness of any
other Person or Affiliate, except:

 

(a)                                  Investments in direct obligations of the
United States of America or any agency or instrumentality thereof whose
obligations constitute full faith and credit obligations of the United States of
America having a maturity of one year or less, commercial paper issued by U.S. 
corporations rated “A-1” or “A-2” by Standard & Poor’s Ratings Services or “P-1”
or “P-2” by Moody’s Investors Service or certificates of deposit or bankers’
acceptances having a maturity of one year or less issued by members of the
Federal Reserve System having deposits in excess of $100,000,000 (which
certificates of deposit or bankers’ acceptances are fully insured by the Federal
Deposit Insurance Corporation);

 

(b)                                 Travel advances or loans to the Borrower’s
Officers and employees not exceeding at any one time an aggregate of $25,000;

 

(c)                                  Prepaid rent not exceeding one month
(except that, with respect to the Borrower’s leases of Premises in Irvine,
California and in Clearfield, Utah, prepaid rent may not exceed two months) or
security deposits, in each case, except as approved by order of the Bankruptcy
Court in the Bankruptcy Case; and

 

(d)                                 Current investments in the Subsidiaries in
existence on the date hereof and listed in Schedule 5.5 hereto.

 

41

--------------------------------------------------------------------------------


 

Section 6.7                                      Dividends and Distributions. 
The Borrower will not declare or pay any dividends (other than dividends payable
solely in stock of the Borrower) on any class of its stock, or make any payment
on account of the purchase, redemption or other retirement of any shares of such
stock, or other securities or evidence of its indebtedness or make any
distribution in respect thereof, either directly or indirectly, without the
prior written consent of the Lender.

 

Section 6.8                                      Salaries.  The Borrower will
not pay excessive or unreasonable salaries, bonuses, commissions, consultant
fees or other compensation.

 

Section 6.9                                      Books and Records; Collateral
Examination, Inspection and Appraisals.

 

(a)                                  The Borrower will keep accurate books of
record and account for itself pertaining to the Collateral and pertaining to the
Borrower’s business and financial condition and such other matters as the Lender
may from time to time request in which true and complete entries will be made in
accordance with GAAP and, upon the Lender’s request, and at the Borrower’s
expense, will permit any officer, employee, attorney, accountant or other agent
of the Lender to audit, review, make extracts from or copy any and all company
and financial books and records of the Borrower at all times during ordinary
business hours, to send and discuss with account debtors and other obligors
requests for verification of amounts owed to the Borrower, and to discuss the
Borrower’s affairs with any of its Directors, Officers, employees or agents.

 

(b)                                 The Borrower hereby irrevocably authorizes
all accountants and third parties to disclose and deliver to the Lender or its
designated agent, at the Borrower’s expense, all financial information, books
and records, work papers, management reports and other information in their
possession regarding the Borrower.

 

(c)                                  The Borrower will permit the Lender or its
employees, accountants, attorneys or agents, to examine and inspect any
Collateral or any other property of the Borrower at any time during ordinary
business hours.

 

(d)                                 The Lender may also, from time to time, no
more than one time each calendar year, obtain at the Borrower’s expense an
appraisal of Inventory and Equipment by an appraiser acceptable to the Lender in
its sole discretion; provided that if at any time an Event of Default has
occurred and is continuing, the Lender may obtain at the Borrower’s expense as
many appraisals of Inventory and Equipment as the Lender deems appropriate in
its sole discretion.

 

Section 6.10                                Account Verification.

 

(a)                                  The Lender or its agent may at any time and
from time to time send or require the Borrower to send requests for verification
of accounts or notices of assignment to account debtors and other obligors.  The
Lender or its agent may also at any time and from time to time telephone account
debtors and other obligors to verify accounts.

 

(b)                                 The Borrower shall pay when due each account
payable due to a Person holding a Permitted Lien (as a result of such payable)
on any Collateral.

 

42

--------------------------------------------------------------------------------


 

Section 6.11                                Compliance with Laws.

 

(a)                                  The Borrower shall (i) comply with the
requirements of applicable laws and regulations, the non-compliance with which
would materially and adversely affect its business or its financial condition
and (ii) use and keep the Collateral, and require that others use and keep the
Collateral, only for lawful purposes, without violation of any federal, state or
local law, statute or ordinance.

 

(b)                                 Without limiting the foregoing undertakings,
the Borrower specifically agrees that it will comply with all applicable
Environmental Laws and obtain and comply with all permits, licenses and similar
approvals required by any Environmental Laws, and will not generate, use,
transport, treat, store or dispose of any Hazardous Substances in such a manner
as to create any material liability or obligation under the common law of any
jurisdiction or any Environmental Law.

 

(c)                                  The Borrower shall (i) ensure that no Owner
shall be listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by the Office of Foreign Assets Control (“OFAC”),
the Department of the Treasury or included in any Executive Orders, (ii) not use
or permit the use of the proceeds of the Credit Facility or any other financial
accommodation from the Lender to violate any of the foreign asset control
regulations of OFAC or other applicable law, (iii) comply with all applicable
Bank Secrecy Act laws and regulations, as amended from time to time, and
(iv) otherwise comply with the USA Patriot Act as required by federal law and
the Lender’s policies and practices.

 

Section 6.12                                Payment of Taxes and Other Claims. 
The Borrower will pay or discharge, when due, (a) all taxes, assessments and
governmental charges levied or imposed upon it or upon its income or profits,
upon any properties belonging to it (including the Collateral) or upon or
against the creation, perfection or continuance of the Security Interest, prior
to the date on which penalties attach thereto, (b) all federal, state and local
taxes required to be withheld by it, and (c) all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a Lien upon any
properties of the Borrower; provided, that the Borrower shall not be required to
pay any such tax, assessment, charge or claim whose amount, applicability or
validity is being contested in good faith by appropriate proceedings and for
which proper reserves have been made.

 

Section 6.13                                Maintenance of Properties.

 

(a)                                  The Borrower will keep and maintain the
Collateral and all of its other properties necessary or useful in its business
in good condition, repair and working order (normal wear and tear excepted) and
will from time to time replace or repair any worn, defective or broken parts;
provided, however, that nothing in this covenant shall prevent the Borrower from
discontinuing the operation and maintenance of any of its properties if such
discontinuance is, in the Borrower’s judgment, desirable in the conduct of the
Borrower’s business and not disadvantageous in any material respect to the
Lender.  The Borrower will take all commercially reasonable steps necessary to
protect and maintain its Intellectual Property Rights.

 

(b)                                 The Borrower will defend the Collateral
against all Liens, claims or demands of all Persons (other than the Lender)
claiming the Collateral or any interest therein.  The Borrower will keep all
Collateral free and clear of all Liens except Permitted Liens.  The Borrower
will

 

43

--------------------------------------------------------------------------------


 

take all commercially reasonable steps necessary to prosecute any Person
Infringing its Intellectual Property Rights and to defend itself against any
Person accusing it of Infringing any Person’s Intellectual Property Rights.

 

Section 6.14                                Insurance.  The Borrower will obtain
and at all times maintain insurance with insurers acceptable to the Lender, in
such amounts, on such terms (including any deductibles) and against such risks
as may from time to time be required by the Lender, but in all events in such
amounts and against such risks as is usually carried by companies engaged in
similar business and owning similar properties in the same general areas in
which the Borrower operates.  Without limiting the generality of the foregoing,
the Borrower will at all times maintain business interruption insurance and keep
all tangible Collateral insured against risks of fire (including so-called
extended coverage), theft, collision (for Collateral consisting of motor
vehicles) and such other risks and in such amounts as the Lender may reasonably
request, with any loss payable to the Lender to the extent of its interest, and
all policies of such insurance shall contain a lender’s loss payable endorsement
for the Lender’s benefit, in form and substance satisfactory to the Lender.  All
policies of liability insurance required hereunder shall name the Lender as an
additional insured.

 

Section 6.15                                Preservation of Existence.  The
Borrower will preserve and maintain its existence and all of its rights,
privileges and franchises necessary or desirable in the normal conduct of its
business and shall conduct its business in an orderly, efficient and regular
manner.

 

Section 6.16                                Delivery of Instruments, etc.  Upon
request by the Lender, the Borrower will promptly deliver to the Lender in
pledge all instruments, documents and chattel paper constituting Collateral,
duly endorsed or assigned by the Borrower.

 

Section 6.17                                Sale or Transfer of Assets;
Suspension of Business Operations.  The Borrower will not sell, lease, assign,
transfer or otherwise dispose of (i) the stock of any Subsidiary, (ii) all or a
substantial part of its assets, or (iii) any Collateral or any interest therein
(whether in one transaction or in a series of transactions) to any other Person
other than the sale of Inventory in the ordinary course of business and will not
liquidate, dissolve or suspend business operations.  The Borrower will not
transfer any part of its ownership interest in any Intellectual Property Rights
and will not permit any agreement under which it has licensed Licensed
Intellectual Property to lapse.  If the Borrower transfers any Intellectual
Property Rights with the written consent of the Lender for value, then the
Borrower will pay over the proceeds to the Lender for application to the
Obligations (or, if the Gordon Brothers Term Loan has not been repaid in full,
to Gordon Brothers for application to the Gordon Brothers Term Loan).  The
Borrower will not license any other Person to use any of the Borrower’s
Intellectual Property Rights.

 

Section 6.18                                Consolidation and Merger; Asset
Acquisitions.  The Borrower will not consolidate with or merge into any Person,
or permit any other Person to merge into it, or acquire (in a transaction
analogous in purpose or effect to a consolidation or merger) all or
substantially all the assets of any other Person.

 

Section 6.19                                Sale and Leaseback.  The Borrower
will not enter into any arrangement, directly or indirectly, with any other
Person whereby the Borrower shall sell or transfer any real

 

44

--------------------------------------------------------------------------------


 

or personal property, whether now owned or hereafter acquired, and then or
thereafter rent or lease as lessee such property or any part thereof or any
other property which the Borrower intends to use for substantially the same
purpose or purposes as the property being sold or transferred.

 

Section 6.20                                Restrictions on Nature of Business. 
The Borrower will not engage in any line of business materially different from
that presently engaged in by the Borrower and will not purchase, lease or
otherwise acquire assets not related to its business.

 

Section 6.21                                Accounting.  The Borrower will not
adopt any material change in accounting principles other than as required by
GAAP.  The Borrower will not adopt, permit or consent to any change in its
fiscal year.

 

Section 6.22                                Discounts, etc.  After the
occurrence and during the continuation of an Event of Default, after notice from
the Lender, the Borrower will not grant any discount, credit or allowance to any
customer of the Borrower or accept any return of goods sold.  Prior to the
occurrence of an Event of Default, the Borrower will not grant any discount,
credit or allowance to any customer of the Borrower or accept any return of
goods sold except in the ordinary course of Borrower’s business in accordance
with the past practices of the Borrower.  The Borrower will not at any time
modify, amend, subordinate, cancel or terminate the obligation of any account
debtor or other obligor of the Borrower.

 

Section 6.23                                Plans.  Unless disclosed to the
Lender pursuant to Section 5.12, neither the Borrower nor any ERISA Affiliate
will (i) adopt, create, assume or become a party to any Pension Plan, (ii) incur
any obligation to contribute to any Multiemployer Plan, (iii) incur any
obligation to provide post-retirement medical or insurance benefits with respect
to employees or former employees (other than benefits required by law) or
(iv) amend any Plan in a manner that would materially increase its funding
obligations.

 

Section 6.24                                Place of Business; Name.  The
Borrower will not transfer its chief executive office or principal place of
business, or move, relocate, close or sell any business location.  The Borrower
will not permit any tangible Collateral or any records pertaining to the
Collateral to be located in any state or area in which, in the event of such
location, a financing statement covering such Collateral would be required to
be, but has not in fact been, filed in order to perfect the Security Interest. 
The Borrower will not change its name or jurisdiction of organization other than
conversion into a Delaware corporation pursuant to the terms of an Approved Plan
of Reorganization which has been confirmed by the Bankruptcy Court.

 

Section 6.25                                Constituent Documents; S Corporation
Status.  The Borrower will not amend its Constituent Documents.  The Borrower
will not become an S Corporation.

 

Section 6.26                                Performance by the Lender.  If the
Borrower at any time fails to perform or observe any of the foregoing covenants
contained in this Article VI or elsewhere herein, and if such failure shall
continue for a period of ten calendar days after the Lender gives the Borrower
written notice thereof (or in the case of the agreements contained in
Section 6.13 and Section 6.15, immediately upon the occurrence of such failure,
without notice or lapse of time), the Lender may, but need not, perform or
observe such covenant on behalf and in the name, place

 

45

--------------------------------------------------------------------------------


 

and stead of the Borrower (or, at the Lender’s option, in the Lender’s name) and
may, but need not, take any and all other actions which the Lender may
reasonably deem necessary to cure or correct such failure (including the payment
of taxes, the satisfaction of Liens, the performance of obligations owed to
account debtors or other obligors, the procurement and maintenance of insurance,
the execution of assignments, security agreements and financing statements, and
the endorsement of instruments); and the Borrower shall thereupon pay to the
Lender on demand the amount of all monies expended and all costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the Lender
in connection with or as a result of the performance or observance of such
agreements or the taking of such action by the Lender, together with interest
thereon from the date expended or incurred at the Default Rate.  To facilitate
the Lender’s performance or observance of such covenants of the Borrower, the
Borrower hereby irrevocably appoints the Lender, or the Lender’s delegate,
acting alone, as the Borrower’s attorney in fact (which appointment is coupled
with an interest) with the right (but not the duty) from time to time to create,
prepare, complete, execute, deliver, endorse or file in the name and on behalf
of the Borrower any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed, delivered or endorsed
by the Borrower hereunder.

 

Section 6.27                                Amendment of Gordon Brothers Credit
Agreement.  The Borrower shall not amend, modify, or revise any term or
provision of the Gordon Brothers Credit Agreement without the prior written
consent of Lender.

 


SECTION 6.28                                TERMINATION OF GORDON BROTHERS
CREDIT AGREEMENT.                  THE BORROWER SHALL NOT TERMINATE, REPAY, OR
REFINANCE THE GORDON BROTHERS CREDIT AGREEMENT UNTIL IT HAS CONTEMPORANEOUSLY
PAID TO THE LENDER THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM NOTE AND
TERMINATED THE CREDIT FACILITY.


 

Section 6.28                                Information for Exit Financing.  The
Borrower shall deliver to the Lender any information requested by the Lender
which is necessary for setting financial covenants for the Exit Financing.

 

ARTICLE VII.

 

EVENTS OF DEFAULT, RIGHTS AND REMEDIES

 

Section 7.1                                      Events of Default.  “Event of
Default”, wherever used herein, means any one of the following events:

 

(a)                                  Default in the payment of any Obligations
when they become due and payable;

 

(b)                                 Default in the performance, or breach, of
any covenant or agreement of the Borrower contained in this Agreement;

 

(c)                                  An Overadvance arises as the result of any
reduction in the Borrowing Base, or arises in any manner on terms not otherwise
approved of in advance by the Lender in writing;

 

(d)                                 A Change of Control shall occur;

 

46

--------------------------------------------------------------------------------


 

(e)                                  Any Financial Covenant shall become
inapplicable due to the lapse of time and the failure to amend any such covenant
to cover future periods;

 

(f)                                    Other than in connection with the
Bankruptcy Case, the Borrower shall admit in writing its or his inability to pay
its or his debts as they mature, or make an assignment for the benefit of
creditors; or the Borrower shall apply for or consent to the appointment of any
receiver, trustee, or similar officer for it or him or for all or any
substantial part of its or his property; or such receiver, trustee or similar
officer shall be appointed without the application or consent of the Borrower;
or any judgment, writ, warrant of attachment or execution or similar process
shall be issued or levied against a substantial part of the property of the
Borrower;

 

(g)                                 Any Event of Default under the Final
Financing Order;

 

(h)                                 Any representation or warranty made by the
Borrower in this Agreement, by any guarantor in any guaranty delivered to the
Lender, or by the Borrower (or any of its Officers) or any guarantor in any
agreement, certificate, instrument or financial statement or other statement
contemplated by or made or delivered pursuant to or in connection with this
Agreement or any such guaranty shall prove to have been incorrect in any
material respect when deemed to be effective;

 

(i)                                     The rendering against the Borrower of an
arbitration award, final judgment, decree or order for the payment of money in
excess of $50,000 and the continuance of such arbitration award, judgment,
decree or order unsatisfied and in effect for any period of 30 consecutive days
without a stay of execution (it being understood that an order of the Bankruptcy
Court in the Bankruptcy Case allowing a pre-petition claim shall not be an Event
of Default under this subsection 7.1(i));

 

(j)                                     A default under any bond, debenture,
note or other evidence of material indebtedness of the Borrower incurred after
the Filing Date to any Person other than the Lender (including, without
limitation, the Gordon Brothers Term Loan and without regard to any waiver
granted by Gordon Brothers to the Borrower thereunder), or under any indenture
or other instrument under which any such evidence of indebtedness has been
issued or by which it is governed, or under any material lease or other contract
incurred after the Filing Date, and the expiration of the applicable period of
grace, if any, specified in such evidence of indebtedness, indenture, other
instrument, lease or contract;

 

(k)                                  Any Reportable Event, which the Lender
determines in good faith might constitute grounds for the termination of any
Pension Plan or for the appointment by the appropriate United States District
Court of a trustee to administer any Pension Plan, shall have occurred and be
continuing 30 days after written notice to such effect shall have been given to
the Borrower by the Lender; or a trustee shall have been appointed by an
appropriate United States District Court to administer any Pension Plan; or the
Pension Benefit Guaranty Corporation shall have instituted proceedings to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan; or the Borrower or any ERISA Affiliate shall have filed for a distress
termination of any Pension Plan under Title IV of ERISA; or the Borrower or any
ERISA Affiliate shall have failed to make any quarterly contribution required
with respect to any Pension Plan under Section 412(m) of the IRC, which the
Lender determines in good faith may

 

47

--------------------------------------------------------------------------------


 

by itself, or in combination with any such failures that the Lender may
determine are likely to occur in the future, result in the imposition of a Lien
on the Borrower’s assets in favor of the Pension Plan; or any withdrawal,
partial withdrawal, reorganization or other event occurs with respect to a
Multiemployer Plan which results or could reasonably be expected to result in a
material liability of the Borrower to the Multiemployer Plan under Title IV of
ERISA;

 

(l)                                     An event of default shall occur under
any Security Document;

 

(m)                               The Borrower shall liquidate, dissolve,
terminate or suspend its business operations or otherwise fail to operate its
business in the ordinary course, merge with another Person unless the Borrower
is the surviving entity; or sell or attempt to sell all or substantially all of
its assets, without the Lender’s prior written consent;

 

(n)                                 Default in the payment of any amount owed by
the Borrower to the Lender other than any indebtedness arising hereunder;

 

(o)                                 Any guarantor (if any) shall repudiate,
purport to revoke or fail to perform any obligation under such guaranty in favor
of the Lender;

 

(p)                                 The Borrower shall take or participate in
any action which would be prohibited under the provisions of the Intercreditor
Agreement;

 

(q)                                 Any event or circumstance with respect to
the Borrower shall occur such that the Lender shall believe in good faith that
the prospect of payment of all or any part of the Obligations or the performance
by the Borrower under the Loan Documents is impaired or any material adverse
change in the business or financial condition of the Borrower shall occur;

 

(r)                                    Any breach, default or event of default
by or attributable to any Affiliate under any agreement between such Affiliate
and the Lender shall occur;

 

(s)                                  The indictment of any Director, Officer,
guarantor (if any), or any Owner of at least 20% of the issued and outstanding
common stock of the Borrower for a felony offence under state or federal law;

 

(t)                                    Any challenge by or on behalf of the
Borrower to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest created by or in any Loan Document or any payment
made pursuant thereto;

 

(u)                                 Any challenge by or on behalf of any other
Person to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest created by or in any Loan Document or any payment
made pursuant thereto, in each case, as to which an order or judgment has been
entered adverse to the Lender.

 

48

--------------------------------------------------------------------------------


 

(v)                                 Any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by the Borrower not to
be, a valid and perfected Lien on any Collateral, with the priority required by
the applicable Security Document, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents;

 

(w)                               Except as permitted under Section 6.17 hereof,
the determination by the Borrower to suspend the operation of the Borrower’s
business in the ordinary course, liquidate all or a material portion of the
Borrower’s assets or store locations, or employ an agent or other third party to
conduct any so-called store closing, store liquidation or
“Going-Out-Of-Business” sales; or

 

(x)                                   The entry of an order confirming a plan of
reorganization other than an Approved Plan of Reorganization that does not
require repayment in full of all Obligations on the effective date of such plan
of reorganization.

 

Section 7.2                                      Rights and Remedies.  During
any Default Period, the Lender may exercise any or all of the following rights
and remedies:

 

(a)                                  The Lender may, by notice to the Borrower,
declare the Commitment to be terminated, whereupon the same shall forthwith
terminate;

 

(b)                                 The Lender may, by notice to the Borrower,
declare the Obligations to be forthwith due and payable, whereupon all
Obligations shall become and be forthwith due and payable, without presentment,
notice of dishonor, protest or further notice of any kind, all of which the
Borrower hereby expressly waives;

 

(c)                                  The Lender may, without notice to the
Borrower and without further action, apply any and all money owing by the Lender
to the Borrower to the payment of the Obligations;

 

(d)                                 The Lender may exercise and enforce any and
all rights and remedies available upon default to a secured party under the UCC,
including the right to take possession of Collateral, or any evidence thereof,
proceeding without judicial process or by judicial process (subject only to the
notice requirements of the Final Financing Order, to which the Borrower hereby
expressly agrees) and the right to sell, lease or otherwise dispose of any or
all of the Collateral (with or without giving any warranties as to the
Collateral, title to the Collateral or similar warranties), and, in connection
therewith, the Borrower will on demand assemble the Collateral and make it
available to the Lender at a place to be designated by the Lender which is
reasonably convenient to both parties;

 

(e)                                  The Lender may make demand upon the
Borrower and, forthwith upon such demand, the Borrower will pay to the Lender in
immediately available funds for deposit in the Special Account pursuant to
Section 2.5 an amount equal to the aggregate maximum amount available to be
drawn under all Letters of Credit then outstanding, assuming compliance with all
conditions for drawing thereunder;

 

(f)                                    The Lender may exercise and enforce its
rights and remedies under the Loan Documents or the Final Financing Order;

 

49

--------------------------------------------------------------------------------


 

(g)                                 The Lender may without regard to any waste,
adequacy of the security or solvency of the Borrower, apply for the appointment
of a receiver of the Collateral, to which appointment the Borrower hereby
consents, whether or not foreclosure proceedings have been commenced under the
Security Documents and whether or not a foreclosure sale has occurred; and

 

(h)                                 The Lender may exercise any other rights and
remedies available to it by law or agreement, subject to the terms of the Final
Financing Order.

 

Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(f) or (g), the Obligations shall be immediately due and
payable automatically without presentment, demand, protest or notice of any
kind.  If the Lender sells any of the Collateral on credit, the Obligations will
be reduced only to the extent of payments actually received.  If the purchaser
fails to pay for the Collateral, the Lender may resell the Collateral and shall
apply any proceeds actually received to the Obligations.

 

Section 7.3                                      Certain Notices.  If notice to
the Borrower of any intended disposition of Collateral or any other intended
action is required by law in a particular instance, such notice shall be deemed
commercially reasonable if given (in the manner specified in Section 8.3) at
least ten calendar days before the date of intended disposition or other action.

 

ARTICLE VIII.

 

MISCELLANEOUS

 

Section 8.1                                      No Waiver; Cumulative Remedies;
Compliance with Laws.  No failure or delay by the Lender in exercising any
right, power or remedy under the Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy under the Loan Documents.  The remedies provided in
the Loan Documents are cumulative and not exclusive of any remedies provided by
law.  The Lender may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and such
compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral.

 

Section 8.2                                      Amendments, Etc.  No amendment,
modification, termination or waiver of any provision of any Loan Document or
consent to any departure by the Borrower therefrom or any release of a Security
Interest shall be effective unless the same shall be in writing and signed by
the Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

 

Section 8.3                                      Notices; Communication of
Confidential Information; Requests for Accounting.  Except as otherwise
expressly provided herein, all notices, requests, demands and other
communications provided for under the Loan Documents shall be in writing and
shall be (a) personally delivered, (b) sent by first class United States mail,
(c) sent by overnight courier of

 

50

--------------------------------------------------------------------------------


 

national reputation, (d) transmitted by telecopy, or (e) sent as electronic
mail, in each case delivered or sent to the party to whom notice is being given
to the business address, telecopier number, or e mail address set forth below
next to its signature or, as to each party, at such other business address,
telecopier number, or e mail address as it may hereafter designate in writing to
the other party pursuant to the terms of this Section.  All such notices,
requests, demands and other communications shall be deemed to be an
authenticated record communicated or given on (a) the date received if
personally delivered, (b) when deposited in the mail if delivered by mail,
(c) the date delivered to the courier if delivered by overnight courier, or
(d) the date of transmission if sent by telecopy or by e mail, except that
notices or requests delivered to the Lender pursuant to any of the provisions of
Article II shall not be effective until received by the Lender.  All notices,
financial information, or other business records sent by either party to this
Agreement may be transmitted, sent, or otherwise communicated via such medium as
the sending party may deem appropriate and commercially reasonable; provided,
however, that the risk that the confidentiality or privacy of such notices,
financial information, or other business records sent by either party may be
compromised shall be borne exclusively by the Borrower.  All requests for an
accounting under Section 9-210 of the UCC (i) shall be made in a writing signed
by a Person authorized under Section 2.2(b), (ii) shall be personally delivered,
sent by registered or certified mail, return receipt requested, or by overnight
courier of national reputation, (iii) shall be deemed to be sent when received
by the Lender and (iv) shall otherwise comply with the requirements of
Section 9-210.  The Borrower requests that the Lender respond to all such
requests which on their face appear to come from an authorized individual and
releases the Lender from any liability for so responding.  The Borrower shall
pay the Lender the maximum amount allowed by law for responding to such
requests.

 

Section 8.4                                      Further Documents.  The
Borrower will from time to time execute, deliver, endorse and authorize the
filing of any and all instruments, documents, conveyances, assignments, security
agreements, financing statements, control agreements and other agreements and
writings that the Lender may reasonably request in order to secure, protect,
perfect or enforce the Security Interest or the Lender’s rights under the Loan
Documents (but any failure to request or assure that the Borrower executes,
delivers, endorses or authorizes the filing of any such item shall not affect or
impair the validity, sufficiency or enforceability of the Loan Documents and the
Security Interest, regardless of whether any such item was or was not executed,
delivered or endorsed in a similar context or on a prior occasion).

 

Section 8.5                                      Costs and Expenses.  The
Borrower shall pay on demand all costs and expenses, including without
limitation reasonable attorneys’ fees and Lender’s travel expense, incurred by
the Lender in connection with the Obligations, this Agreement, the Loan
Documents, any Letter of Credit and any other document or agreement related
hereto or thereto, and the transactions contemplated hereby, including all such
costs, expenses and fees incurred in connection with the negotiation,
preparation, execution, amendment, administration, performance, collection and
enforcement of the Obligations and all such documents and agreements and the
creation, perfection, protection, satisfaction, foreclosure or enforcement of
the Security Interest.

 

Section 8.6                                      Indemnity.  In addition to the
payment of expenses pursuant to Section 8.6, the Borrower shall indemnify,
defend and hold harmless the Lender, and any of its participants, parent
corporations, subsidiary corporations, affiliated corporations, successor

 

51

--------------------------------------------------------------------------------


 

corporations, and all present and future officers, directors, employees,
attorneys and agents of the foregoing (the “Indemnitees”) from and against any
of the following (collectively, “Indemnified Liabilities”):

 

(i)                                     Any and all transfer taxes, documentary
taxes, assessments or charges made by any governmental authority by reason of
the execution and delivery of the Loan Documents or the making of the Advances;

 

(ii)                                  Any claims, loss or damage to which any
Indemnitee may be subjected if any representation or warranty contained in
Section 5.14 proves to be incorrect in any respect or as a result of any
violation of the covenant contained in Section 6.12(b) ; and

 

(iii)                               Any and all other liabilities, losses,
damages, penalties, judgments, suits, claims, costs and expenses of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel)
in connection with the foregoing and any other investigative, administrative or
judicial proceedings, whether or not such Indemnitee shall be designated a party
thereto, which may be imposed on, incurred by or asserted against any such
Indemnitee, in any manner related to or arising out of or in connection with the
making of the Advances and the Loan Documents or the use or intended use of the
proceeds of the Advances.

 

If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole costs and
expense.  Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding.  If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The Borrower’s
obligation under this Section 8.6 shall survive the termination of this
Agreement and the discharge of the Borrower’s other obligations hereunder.

 

Section 8.7                                      Participants.  The Lender and
its participants, if any, are not partners or joint venturers, and the Lender
shall not have any liability or responsibility for any obligation, act or
omission of any of its participants.  All rights and powers specifically
conferred upon the Lender may be transferred or delegated to any of the Lender’s
participants, successors or assigns.

 

Section 8.8                                      Execution in Counterparts;
Telefacsimile Execution.  This Agreement and other Loan Documents may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument.  Delivery of an
executed counterpart of this Agreement by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
also shall deliver an original executed counterpart of this Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.

 

52

--------------------------------------------------------------------------------


 

Section 8.9                                      Retention of Borrower’s
Records.  The Lender shall have no obligation to maintain any electronic records
or any documents, schedules, invoices, agings, or other papers delivered to the
Lender by the Borrower or in connection with the Loan Documents for more than 30
days after receipt by the Lender.  If there is a special need to retain specific
records, the Borrower must inform the Lender of its need to retain those records
with particularity, which must be delivered in accordance with the notice
provisions of Section 8.3 within 30 days of the Lender taking control of same.

 

Section 8.10                                Binding Effect; Assignment; Complete
Agreement; Sharing Information.  The Loan Documents shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights thereunder or any interest therein without the Lender’s prior
written consent.  To the extent permitted by law, the Borrower waives and will
not assert against any assignee any claims, defenses or set-offs which the
Borrower could assert against the Lender.  This Agreement shall also bind all
Persons who become a party to this Agreement as a borrower.  This Agreement,
together with the Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and supersedes all prior
agreements, written or oral, on the subject matter hereof.  To the extent that
any provision of this Agreement contradicts other provisions of the Loan
Documents, this Agreement shall control. Without limiting the Lender’s right to
share information regarding the Borrower and its Affiliates with the Lender’s
participants, accountants, lawyers and other advisors, the Lender may share any
and all information they may have in their possession regarding the Borrower and
its Affiliates, and the Borrower waives any right of confidentiality it may have
with respect to such sharing of information.

 

Section 8.11                                Severability of Provisions.  Any
provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.

 

Section 8.12                                Headings.  Article, Section and
subsection headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

 

Section 8.13                                Governing Law; Jurisdiction, Venue. 
The Loan Documents shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of California.  The
parties hereto hereby (i) consent to the Bankruptcy Court having jurisdiction
over the Bankruptcy Case in connection with any controversy related to this
Agreement; (ii) waive any argument that venue in any such forum is not
convenient; (iii) agree that any litigation initiated by the Lender or the
Borrower in connection with this Agreement or the other Loan Documents may be
venued in the Bankruptcy Court having jurisdiction over the Bankruptcy Case; and
(iv) agree that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

Section 8.14                                Exit Financing.  The Lender agrees
that it shall provide the Exit Financing conditioned upon (i) confirmation by
the Bankruptcy Court and the effective date of an Approved Plan of
Reorganization (ii) the satisfaction of conditions and with the terms set forth
in

 

53

--------------------------------------------------------------------------------


 

the Exit Financing Commitment Letter attached hereto as Exhibit E and (iii) the
satisfaction of the conditions for the extension or amendment of the Gordon
Brothers Term Loan in accordance with Gordon Brothers commitment letter in the
form approved by Lender.  This document does not supercede the terms and
conditions of the Commitment Letter with respect to the Exit Financing.

 

Section 8.15                                Arbitration.

 

(a)                                  Arbitration.  The parties hereto agree that
following dismissal of the Bankruptcy Case, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) this Agreement and the Loan Documents and any credit facilities
established thereunder, and their negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.

 

(b)                                 Governing Rules.  Any arbitration proceeding
will (i) proceed in a location in California selected by the American
Arbitration Association (“AAA”); (ii) be governed by the Federal Arbitration Act
(Title 9 of the United States Code), notwithstanding any conflicting choice of
law provision in any of the documents between the parties; and (iii) be
conducted by the AAA, or such other administrator as the parties shall mutually
agree upon, in accordance with the AAA’s commercial dispute resolution
procedures, unless the claim or counterclaim is at least $1,000,000.00 exclusive
of claimed interest, arbitration fees and costs in which case the arbitration
shall be conducted in accordance with the AAA’s optional procedures for large,
complex commercial disputes (the commercial dispute resolution procedures or the
optional procedures for large, complex commercial disputes to be referred to, as
applicable, as the “Rules”).  If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control. 
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute.  Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.

 

(c)                                  No Waiver of Provisional Remedies,
Self-Help and Foreclosure.  The arbitration requirement does not limit the right
of any party to (i) foreclose against Collateral or real estate collateral;
(ii) exercise self-help remedies relating to Collateral or proceeds of
Collateral such as setoff or repossession; or (iii) obtain provisional or
ancillary remedies such as replevin, injunctive relief, attachment or the
appointment of a receiver, before during or after the pendency of any
arbitration proceeding.  This exclusion does not constitute a waiver of the
right or obligation of any party to submit any dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d)                                 Arbitrator Qualifications and Powers.  Any
arbitration proceeding in which the amount in controversy is $5,000,000.00 or
less will be decided by a single arbitrator selected according to the Rules, and
who shall not render an award of greater than $5,000,000.00.  Any

 

54

--------------------------------------------------------------------------------


 

dispute in which the amount in controversy exceeds $5,000,000.00 shall be
decided by majority vote of a panel of three arbitrators; provided however, that
all three arbitrators must actively participate in all hearings and
deliberations.  The arbitrator will be a neutral attorney licensed in the State
of California or a neutral retired judge of the state or federal judiciary of
California, in either case with a minimum of ten years experience in the
substantive law applicable to the subject matter of the dispute to be
arbitrated.  The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim.  In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication.  The arbitrator shall resolve all disputes in
accordance with the substantive law of California and may grant any remedy or
relief that a court of such state could order or grant within the scope hereof
and such ancillary relief as is necessary to make effective any award.  The
arbitrator shall also have the power to award recovery of all costs and fees, to
impose sanctions and to take such other action as the arbitrator deems necessary
to the same extent a judge could pursuant to the Federal Rules of Civil
Procedure, the California Rules of Civil Procedure or other applicable law. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction.  The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

 

(e)                                  Discovery.  In any arbitration proceeding
discovery will be permitted in accordance with the Rules.  All discovery shall
be expressly limited to matters directly relevant to the dispute being
arbitrated and must be completed no later than 20 days before the hearing date
and within 180 days of the filing of the dispute with the AAA.  Any requests for
an extension of the discovery periods, or any discovery disputes, will be
subject to final determination by the arbitrator upon a showing that the request
for discovery is essential for the party’s presentation and that no alternative
means for obtaining information is available.

 

(f)                                    Class Proceedings and Consolidations. 
The resolution of any dispute arising pursuant to the terms of this Agreement
shall be determined by a separate arbitration proceeding and such dispute shall
not be consolidated with other disputes or included in any class proceeding.

 

(g)                                 Payment Of Arbitration Costs And Fees.  The
arbitrator shall award all costs and expenses of the arbitration proceeding.

 

(h)                                 Real Property Collateral; Judicial
Reference.  Notwithstanding anything herein to the contrary, no dispute shall be
submitted to arbitration if the dispute concerns indebtedness secured directly
or indirectly, in whole or in part, by any real property unless (i) the holder
of the deed of trust, mortgage, lien or security interest specifically elects in
writing to proceed with the arbitration, or (ii) all parties to the arbitration
waive any rights or benefits that might accrue to them by virtue of the single
action rule statute of California, thereby agreeing that all indebtedness and
obligations of the parties, and all deeds of trust, mortgages, liens and
security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable.  If any such dispute is not submitted to
arbitration, the dispute shall be referred to a referee in accordance with
California Code of Civil Procedure Section 638 et seq., and this general

 

55

--------------------------------------------------------------------------------


 

reference agreement is intended to be specifically enforceable in accordance
with said Section 638.  A referee with the qualifications required herein for
arbitrators shall be selected pursuant to the AAA’s selection procedures. 
Judgment upon the decision rendered by a referee shall be entered in the court
in which such proceeding was commenced in accordance with California Code of
Civil Procedure Sections 644 and 645.

 

(i)                                     Miscellaneous.  To the maximum extent
practicable, the AAA, the arbitrators and the parties shall take all action
required to conclude any arbitration proceeding within 180 days of the filing of
the dispute with the AAA.  No arbitrator or other party to an arbitration
proceeding may disclose the existence, content or results thereof, except for
disclosures of information by a party required in the ordinary course of its
business or by applicable law or regulation.  If more than one agreement for
arbitration by or between the parties potentially applies to a dispute, the
arbitration provision most directly related to the Loan Documents or the subject
matter of the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the Loan Documents or any
relationship between the parties.

 

Section 8.16                                Publicity.  The Lender may issue a
“tombstone” notice of the establishment of the credit facility contemplated by
this Agreement and may make reference to the Borrower (and may utilize any logo
or other distinctive symbol associated with the Borrower) in connection with any
advertising, promotion, or marketing undertaken by the Lender.  The Borrower
shall furnish to the Lender copies of any press release or public announcement
regarding this Agreement or the transactions contemplated hereby prior to it
being issued, which press release or public announcement must be acceptable to
the Lender in its reasonable discretion.

 

Section 8.17                                Intercreditor Agreement.  The
Borrower and the Lender each acknowledge that the exercise of certain of the
Lender’s rights and remedies may be subject to, and restricted by, the
provisions of the Intercreditor Agreement.  Except as specified herein, nothing
contained in the Intercreditor Agreement shall be deemed to modify any of the
provisions of this Agreement and the other Loan Documents, which, as among the
Borrower and the Lender shall remain in full force and effect.

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

Gardenburger, Inc.

 

GARDENBURGER, INC.

15615 Alton Parkway, Suite 350

 

 

Irvine, California 92618

 

By:

/s/ Scott C. Wallace

 

Telecopier: (949) 255-2015

 

 

Attention: Scott Wallace

 

Its

President and Chief Executive Officer

 

e-mail: swallace@gardenburger.com

 

 

 

 

 

Wells Fargo Bank, National Association,
acting through its Wells Fargo Business Credit
operating division

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, acting through its Wells
Fargo Business Credit operating division,

 

 

 

MAC E2006-070

 

 

245 South Los Robles Avenue

 

By:

/s/ Harry L. Joe

 

Suite 700

 

 

Pasadena, California 91101-3638

 

 

Harry L. Joe

 

Telecopier: (626) 844-9063

 

 

Its Assistant Vice President

Attention: Harry Joe

 

 

e-mail: joeharry@wellsfargo.com

 

 

 

--------------------------------------------------------------------------------